

EXECUTION VERSION




AMENDMENT NO. 2 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of June 27,
2019 (this “Amendment”), among OCSI Senior Funding Ltd., as borrower (the
“Borrower”), Oaktree Strategic Income Corporation, as servicer (the “Servicer”)
and Deutsche Bank AG, New York Branch (“DBNY”), as facility agent (in such
capacity, the “Facility Agent”) and as a committed lender (in such capacity, a
“Lender”).
WHEREAS, the Borrower, Oaktree Strategic Income Corporation, as equityholder,
the Servicer, Wells Fargo Bank, National Association, as collateral agent and
collateral custodian, the Facility Agent and each Lender party thereto are party
to the Loan Financing and Servicing Agreement, dated as of September 24, 2018
(as amended, supplemented, amended and restated and otherwise modified from time
to time, the “Loan Agreement”); and
WHEREAS, the Borrower, the Servicer and the Facility Agent have agreed to amend
the Loan Agreement in accordance with Section 17.2 of the Loan Agreement and
subject to the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I

Definitions
SECTION 1.1.    Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.
ARTICLE II

Amendments to the Loan Agreement

SECTION 2.1.    As of the date of this Amendment, the Loan Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan Agreement attached
as Appendix A hereto.


USActive 53829786.2
1





--------------------------------------------------------------------------------








ARTICLE III

Conditions to Effectiveness
SECTION 3.1.    This Amendment shall become effective as of the date hereof upon
satisfaction of the following conditions:
(a)    the execution and delivery of this Amendment by each party hereto; and
(b)    the Facility Agent’s receipt of (i) the signed legal opinion of Walkers,
counsel to the Borrower, in form and substance acceptable to the Facility Agent
in its reasonable discretion, (ii) a good standing certificate for the Borrower
issued by the applicable Official Body of its jurisdiction of organization and
(iii) satisfactory evidence that the Borrower has obtained all required consents
and approvals of all Persons to the execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby.
ARTICLE IV

Representations and Warranties
SECTION 4.1.    The Borrower hereby represents and warrants to the Facility
Agent that, as of the date first written above, (i) no Event of Default,
Unmatured Event of Default, Servicer Default or Unmatured Servicer Default has
occurred and is continuing and (ii) the representations and warranties of the
Borrower contained in the Loan Agreement are true and correct in all material
respects on and as of such day (other than any representation and warranty that
is made as of a specific date).
ARTICLE V

Miscellaneous
SECTION 5.1.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 5.2.    Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
SECTION 5.3.    Ratification. Except as expressly amended and waived hereby, the
Loan Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.


USActive 53829786.2
2





--------------------------------------------------------------------------------






SECTION 5.4.    Counterparts. The parties hereto may sign one or more copies of
this Amendment in counterparts, all of which together shall constitute one and
the same agreement. Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 5.5.    Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.
SECTION 5.6.    No Proceedings; Limited Recourse. The provisions of Sections
17.11 and 17.12 of the Loan Agreement are incorporated herein mutatis mutandis.


[Signature pages follow]




USActive 53829786.2
3





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.
OCSI SENIOR FUNDING LTD., as Borrower
By: /s/ Dianne Farjallah
Name: Dianne Farjallah
Title: Director






[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]



--------------------------------------------------------------------------------




OAKTREE STRATEGIC INCOME CORPORATION, as Servicer


By: Oaktree Capital Management, L.P.
Its: Investment Adviser
By:
/s/ Mary Gallegly
Name: Mary Gallegly
Title: Senior Vice President

By:
/s/ Matt Stewart
Name: Matt Stewart
Title: Vice President





[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]



--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent
By:
/s/ Amit Patel
Name: Amit Patel
Title: Managing Director

By:
/s/ Steven Flowers
Name: Steven Flowers
Title: Director





[Signature Page to Amendment No. 2 to Loan Financing and Servicing Agreement]



--------------------------------------------------------------------------------





Appendix A






--------------------------------------------------------------------------------





EXECUTION VERSION
Conformed through Amendment No. 12








LOAN FINANCING AND SERVICING AGREEMENT






dated as of September 24, 2018






OCSI SENIOR FUNDING LTD.
as Borrower






OAKTREE STRATEGIC INCOME CORPORATION
as Equityholder,






OAKTREE STRATEGIC INCOME CORPORATION
as Servicer,






THE LENDERS FROM TIME TO TIME PARTIES HERETO,






DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent






THE OTHER AGENTS PARTIES HERETO,






and




USActive 49316845.949316845.10






--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page




ARTICLE I    DEFINITIONS     1


Section 1.1    Defined Terms         1
Section 1.2    Other Definitional Provisions     4550
ARTICLE II    THE FACILITY, ADVANCE PROCEDURES AND NOTES     4751


Section 2.1    Advances     4751
Section 2.2    Funding of Advances     4751
Section 2.3    Notes     4953
Section 2.4    Repayment and Prepayments     4953
Section 2.5    Permanent Reduction of Facility Amount     4954
Section 2.6    Extension of Revolving Period     5054
Section 2.7    Calculation of Discount Factor     5054
Section 2.8    Increase in Facility Amount     5155
Section 2.9    Defaulting Lenders     5256
ARTICLE III    YIELD, UNDRAWN FEE, ETC     5357


Section 3.1    Yield and Undrawn Fee     5357
Section 3.2    Yield Distribution Dates     5357
Section 3.3    Yield Calculation     5357
Section 3.4    Computation of Yield, Fees, Etc     5357


USActive 49316845.949316845.10
- i -



--------------------------------------------------------------------------------








ARTICLE IV    PAYMENTS; TAXES     5458


Section 4.1    Making of Payments     5458
Section 4.2    Due Date Extension     5458
Section 4.3    Taxes     5458
ARTICLE V    INCREASED COSTS, ETC     5862




Section 5.1    Increased Costs, Capital Adequacy     5862


ARTICLE VI    EFFECTIVENESS; CONDITIONS TO ADVANCES     6064




Section 6.1    Effectiveness     6064
Section 6.2    Advances and Reinvestments     6266
Section 6.3    Transfer of Collateral Obligations and Permitted Investments 6468
ARTICLE VII
ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS     6569

Section 7.1    Retention and Termination of the Servicer     6569
Section 7.2    Resignation and Removal of the Servicer; Appointment of
Successor Servicer    6569
Section 7.3    Duties of the Servicer     6771
Section 7.4    Representations and Warranties of the Servicer     6872
Section 7.5    Covenants of the Servicer     7074
Section 7.6    Servicing Fees; Payment of Certain Expenses by Servicer     7477
Section 7.7    Collateral Reporting     7478
Section 7.8    Notices     7478
Section 7.9    Procedural Review of Collateral Obligations; Access to
Servicer and Servicer’s Records     7478


USActive 49316845.949316845.10
- ii -



--------------------------------------------------------------------------------






Section 7.10    Optional Sales     7679
Section 7.11    Repurchase or Substitution of Warranty Collateral Obligations
7781
Section 7.12    Servicing of REO Assets     7881
Section 7.13    Required Sale Date         79
ARTICLE VIII    ACCOUNTS; PAYMENTS     7983


Section 8.1    Accounts     7983
Section 8.2    Excluded Amounts     8185
Section 8.3    Distributions, Reinvestment and Dividends     8185
Section 8.4    Fees     8488
Section 8.5    Monthly Report     8488
ARTICLE IX    REPRESENTATIONS AND WARRANTIES OF THE BORROWER     8589


Section 9.1    Organization and Good Standing     8589
Section 9.2    Due Qualification     8590
Section 9.3    Power and Authority     8590
Section 9.4    Binding Obligations     8590
Section 9.5    Security Interest     8690
Section 9.6    No Violation     8791
Section 9.7    No Proceedings     8791
Section 9.8    No Consents     8791
Section 9.9    Solvency     8792
Section 9.10    Compliance with Laws     8792
Section 9.11    Taxes     8792
Section 9.12    Monthly Report     8892


USActive 49316845.949316845.10
- iii -



--------------------------------------------------------------------------------




Section 9.13    No Liens, Etc     8892
Section 9.14    Information True and Correct     8893
Section 9.15    Bulk Sales     8993
Section 9.16    Collateral     8993
Section 9.17    Selection Procedures     8993
Section 9.18    Indebtedness     8993
Section 9.19    No Injunctions     8994
Section 9.20    No Subsidiaries     8994
Section 9.21    ERISA Compliance     8994
Section 9.22    Investment Company Status     8994
Section 9.23    Set-Off, Etc     8994
Section 9.24    Collections     9094
Section 9.25    Value Given     9095
Section 9.26    Use of Proceeds     9095
Section 9.27    Separate Existence     9095
Section 9.28    Transaction Documents     9095
Section 9.29 Anti-Terrorism, Anti-Money Laundering 9195 Section
9.30 Anti-Bribery and Corruption 96
ARTICLE X    COVENANTS     9197
Section 10.1    Protection of Security Interest of the Secured Parties     9197
Section 10.2    Other Liens or Interests     9298
Section 10.3    Costs and Expenses     9298
Section 10.4    Reporting Requirements     9298
Section 10.5    Separate Existence     9399


USActive 49316845.949316845.10
- iv -



--------------------------------------------------------------------------------




Section 10.6    Hedging Agreements         96101
Section 10.7    Tangible Net Worth         98103
Section 10.8    Taxes         98103
Section 10.9    Merger, Consolidation, Etc         98103
Section 10.10 Deposit of Collections         98103
Section 10.11 Indebtedness; Guarantees         98104
Section 10.12 Limitation on Purchases from Affiliates         98104
Section 10.13 Documents         98104
Section 10.14 Preservation of Existence         99104
Section 10.15 Limitation on Investments         99104
Section 10.16 Distributions         99104
Section 10.17 Performance of Borrower Assigned Agreements         99105
Section 10.18 Reserved         99105
Section 10.19 Further Assurances; Financing Statements         99105
Section 10.20 Obligor Payment Instructions     100106
Section 10.21 Delivery of Collateral Obligation Files     100106
Section 10.22 Collateral Obligation Schedule     100106
Section 10.23 Notice to Specified Obligors     101106
Section 10.24 Risk Retention     101106
Section 10.25 Moody’s RiskCalc     101109
Section 10.26 Repurchase of Preference Shares            109
ARTICLE XI    THE COLLATERAL AGENT     102109


Section 11.1    Appointment of Collateral Agent     102109
Section 11.2    Monthly Reports     102109


USActive 49316845.949316845.10
- v -



--------------------------------------------------------------------------------






Section 11.3    Collateral Administration     102110
Section 11.4    Removal or Resignation of Collateral Agent     105113
Section 11.5    Representations and Warranties     106114
Section 11.6    No Adverse Interest of Collateral Agent     106114
Section 11.7    Reliance of Collateral Agent     107114
Section 11.8    Limitation of Liability and Collateral Agent Rights     107115
Section 11.9    Tax Reports     110117
Section 11.10 Merger or Consolidation     110117
Section 11.11 Collateral Agent Compensation     110118
Section 11.12 Anti-Terrorism Laws     110118
Section 11.13 Collateral Agent’s Website         110
ARTICLE XII    GRANT OF SECURITY INTEREST     111118
Section 12.1    Borrower’s Grant of Security Interest     111118
Section 12.2    Borrower Remains Liable     113120
Section 12.3    Release of Collateral     113120
ARTICLE XIII    EVENTS OF DEFAULT     113121
Section 13.1    Events of Default     113121
Section 13.2    Effect of Event of Default     116123
Section 13.3    Rights upon Event of Default     116123
Section 13.4    Collateral Agent May Enforce Claims Without Possession of
Notes     117124
Section 13.5    Collective Proceedings     117124
Section 13.6    Insolvency Proceedings     117125
Section 13.7    Delay or Omission Not Waiver     118126


USActive 49316845.949316845.10
- vi -



--------------------------------------------------------------------------------






Section 13.8    Waiver of Stay or Extension Laws     119126
Section 13.9    Limitation on Duty of Collateral Agent in Respect of Collateral
119126
Section 13.10 Power of Attorney     119127
ARTICLE XIV    THE FACILITY AGENT     120127


Section 14.1    Appointment     120127
Section 14.2    Delegation of Duties     121128
Section 14.3    Exculpatory Provisions     121128
Section 14.4    Reliance by Note Agents     121128
Section 14.5    Notices     122129
Section 14.6    Non-Reliance on Note Agents     122129
Section 14.7    Indemnification     123130
Section 14.8    Successor Note Agent     123130
Section 14.9    Note Agents in their Individual Capacity     123131
ARTICLE XV    ASSIGNMENTS     124131


Section 15.1    Restrictions on Assignments by the Borrower and the Servicer
124131
Section 15.2    Documentation     124131
Section 15.3    Rights of Assignee     124131
Section 15.4    Assignment by Lenders     124131
Section 15.5    Registration; Registration of Transfer and Exchange     124132
Section 15.6    Mutilated, Destroyed, Lost and Stolen Notes     125133
Section 15.7    Persons Deemed Owners     126133
Section 15.8    Cancellation     126133
Section 15.9    Participations; Pledge     126134


USActive 49316845.949316845.10
- vii -



--------------------------------------------------------------------------------




ARTICLE XVI    INDEMNIFICATION     127135


Section 16.1    Borrower Indemnity     127135
Section 16.2    Servicer Indemnity     128135
Section 16.3    Contribution     129136
Section 16.4    Risk Retention Indemnity        136
ARTICLE XVII    MISCELLANEOUS     129137


Section 17.1    No Waiver; Remedies     129137
Section 17.2    Amendments, Waivers     130137
Section 17.3    Notices, Etc     130138
Section 17.4    Costs and Expenses     131138
Section 17.5    Binding Effect; Survival     131139
Section 17.6    Captions and Cross References     131139
Section 17.7    Severability     132139
Section 17.8    GOVERNING LAW     132140
Section 17.9    Counterparts     132140
Section 17.10 WAIVER OF JURY TRIAL     132140
Section 17.11 No Proceedings     132140
Section 17.12 Limited Recourse     133141
Section 17.13 ENTIRE AGREEMENT     134142
Section 17.14 Confidentiality     134142
Section 17.15 Non-Confidentiality of Tax Treatment     135143
Section 17.16 Replacement of Lenders     136144
Section 17.17 Consent to Jurisdiction     137145


USActive 49316845.949316845.10
- viii -



--------------------------------------------------------------------------------






Section 17.18    Option to Acquire Rating     137145


Section 17.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions     137145



ARTICLE XVIII COLLATERAL CUSTODIAN     138146
Section 18.1    Designation of Collateral Custodian     138146
Section 18.2    Duties of the Collateral Custodian     138146
Section 18.3    Delivery of Collateral Obligation Files     140148
Section 18.4    Collateral Obligation File Certification     140148
Section 18.5    Release of Collateral Obligation Files     141149
Section 18.6    Examination of Collateral Obligation Files     143151
Section 18.7    Lost Note Affidavit     143151
Section 18.8    Transmission of Collateral Obligation Files     143151
Section 18.9    Merger or Consolidation     144152
Section 18.10 Collateral Custodian Compensation     144152
Section 18.11 Removal or Resignation of Collateral Custodian     144152
Section 18.12 Limitations on Liability     145153
Section 18.13 Collateral Custodian as Agent of Collateral Agent     146154
















USActive 49316845.949316845.10
- ix -



--------------------------------------------------------------------------------





LOAN FINANCING AND SERVICING AGREEMENT


THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
September 24, 2018, among OCSI SENIOR FUNDING LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Borrower”), OAKTREE STRATEGIC INCOME CORPORATION, a Delaware corporation, as
equityholder (in such capacity, together with its successors and permitted
assigns in such capacity, the “Equityholder”), OAKTREE STRATEGIC INCOME
CORPORATION, a Delaware corporation, as servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”),
each LENDER (as hereinafter defined) FROM TIME TO TIME PARTY HERETO, the AGENTS
for each Lender Group (as hereinafter defined) from time to time parties hereto
(each such party, in such capacity, together with their respective successors
and permitted assigns in such capacity, an “Agent”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent and Collateral Custodian (each as hereinafter
defined), and DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Facility Agent”).


RECITALS


WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and


WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.


WHEREAS, it is the intent of the parties that the Advances be repaid from the
proceeds of the CLO Securities upon the CLO Takeout.


NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


ARTICLE I
DEFINITIONS
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the
following meanings:


“1940 Act” means the Investment Company Act of 1940.


49316845.949316845.10
- 1 -





--------------------------------------------------------------------------------






“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary after consultation with
the Borrower, for convenience in administering such accounts.


“Account Collateral” has the meaning set forth in Section 12.1(d).


“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and among the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.


“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.


“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.


“Administration Agreement” means the administration agreement entered into or to
be entered into on or about the date hereof between the Borrower and the Cayman
Administrator (as administrator and as share owner), as amended from time to
time.


“Advance” has the meaning set forth in Section 2.1(a). “Advance Date” has the
meaning set forth in Section 2.1(a).
“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination (x) other than during the Post-Pricing Period, (a) that is
a First Lien Loan and a Broadly Syndicated Loan, 75%, (b) that is a First Lien
Loan that is not a Broadly Syndicated Loan, 70%, (c) that is a Second Lien Loan,
40%, or (d) that is not a First Lien Loan or Second Lien Loan, 40% (or any other
percentage set forth in the related Approval Notice by the Facility Agent in its
sole discretion) and (y) during the Post-Pricing Period, the Maximum Portfolio
Advance Rate.


“Advance Request” has the meaning set forth in Section 2.2(a).


“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.


“Affected Person” has the meaning set forth in Section 5.1.


“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan). For the purposes of this definition,
“Control” shall meanmeans the possession, directly or indirectly (including






49316845.949316845.10
- 2 -





--------------------------------------------------------------------------------





“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date. The Aggregate Unfunded Amount shall not include any commitments under
Variable Funding Assets that have expired, terminated or been reduced to zero,
and shall be reduced concurrently (and upon notice thereof to the Collateral
Agent, the Facility Agent and each Agent) with each documented reduction in
commitments of the Borrower under such Variable Funding Assets.


“Agreement” means this Loan Financing and Servicing Agreement (including each
annex hereto), as it may be amended, restated, supplemented or otherwise
modified from time to time.


“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:


(a)the rate of interest announced publicly by DBNY in New York, New York, from
time to time as DBNY’s base commercial lending rate; and


(b)
½ of one percent above the Federal Funds Rate.



“Amount Available” means, with respect to any Distribution Date, the sum of (a)
the amount of Collections with respect to the related Collection Period
(excluding any Principal Collections necessary to settle the acquisition of
Eligible Collateral Obligations), plus (b) any investment income earned on
amounts on deposit in the Collection Account since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date).


“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.30(a).
“Anti-Money Laundering Laws” has the meaning set forth in Section 9.29(b).
“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.


“Applicable Margin” means (i) prior to the occurrence of any Event of Default,
(x) prior to the end of the Revolving Period, 1.90Applicable Margin Step-Up
Date, 2.00% per annum and
(y)
thereafter, 2.05on and after the Applicable Margin Step-Up Date, 2.10% per annum
and (ii)



USActive 49316845.949316845.10
- 4 -

--------------------------------------------------------------------------------








on and after the occurrence of any Event of Default, 4.05the Applicable Margin
shall be increased by 2.00% per annum.


“Applicable Margin Step-Up Date” means, if the Pricing Date has not occurred on
or prior to such date, the date that is the three (3) month anniversary of the
Second Amendment Effective Date.


“Appraised Value” means, with respect to any Asset Based Loan, the most recently
calculated appraised value of the pro rata portion of the underlying collateral
securing such Collateral Obligation as determined by an Approved Valuation Firm.


“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Facility Agent in the form of Exhibit E, evidencing,
among other things, the approval of the Facility Agent, in its sole discretion,
of such Collateral Obligation and the applicable Discount Factor, the loan type
and lien priority (including the division of any unitranche Loan), the Original
Leverage Multiple (including, for Advance Rate purposes, the attaching Leverage
Multiple of any FILO Loan), the Original Effective LTV (if such Collateral
Obligation is an Asset Based Loan) and each other item listed in Section 6.2(h).


“Approved Custodian” means Bank of New York Mellon Trust Company, National
Association, State Street, Wells Fargo Bank, National Association or any other
custodian mutually agreed to by the Facility Agent and the Servicer.


“Approved Valuation Firm” means, with respect to any Collateral Obligation, each
of (a) Murray Devine, (b) Houlihan Lokey, (c) Lincoln International LLC, (d)
Duff & Phelps and (e) any other nationally recognized valuation firm approved by
the Borrower and the Facility Agent.


“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests an Approval Notice with respect to one or more Collateral Obligations
and shall include (among other things):
(a)    the proposed date of each related acquisition;


(b)    the Agency Rating for each such Collateral Obligation from each Rating
Agency and, if such Agency Rating is determined pursuant to clause (b), as
applicable, of the definition thereof, the date of the applicable credit
estimate and the applicable Rating Agency;


(c)    the Original Leverage Multiple and Original Effective LTV (if such
Collateral Obligation is an Asset Based Loan) for each such Collateral
Obligation, measured as of the date of such notice;
(d)
a related Schedule of Collateral Obligations;

(e)
any related Permitted Working Capital Liens; and



(f)    all Obligor Information (unless (x) such information is included in the
Servicer’s internal credit memo or (y) the Servicer has notified the Facility
Agent that such information is not available and the Facility Agent determines,
in its sole discretion, that such information is not


USActive 49316845.949316845.10
- 5 -

--------------------------------------------------------------------------------





the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period; provided, further, for the avoidance
of doubt, immediately following the termination of any event set forth in
clauses (a) or (b) above, the “Base Rate” shall have the meaning set forth in
the first part of this definition.


“Basel III Regulation” shall meanmeans, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from
(a)any of the following documents prepared by the Basel Committee on Banking
Supervision of the Bank of International Settlements: (i) Basel III:
International Framework for Liquidity Risk Measurement, Standards and Monitoring
(December 2010), (ii) Basel III: A Global Regulatory Framework for More
Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The Liquidity
Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or (iv) any
document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation 575/2013 on prudential
requirements for credit institutions and investment firms (the “CRR”) and any
law, regulation, standard, guideline, directive or other publication
supplementing or otherwise modifying the CRR.


“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA,
(b)any “plan” as defined in Section 4975(e) of the Code that is subject to
Section 4975 of the Code, or (c) any governmental or other plan or arrangement
that is not subject to ERISA or to Section 4975 of the Code or (d) any entity
whose underlying assets include “plan assets” of the foregoing employee benefit
plan or plans (within the meaning of the DOL Regulations or otherwise).


“Borrower” has the meaning set forth in the Preamble. “Borrower Assigned
Agreements” has the meaning set forth in Section 12.1(c).
“Borrowing Base” means, on any day of determination, the sum of (a)(i) the
product of the lower of (x) the Weighted Average Advance Rate and (y) the
Maximum Portfolio Advance Rate multiplied by the Adjusted Aggregate Eligible
Collateral Obligation Balance plus (b) the amount of Principal Collections on
deposit in the Principal Collection Account minus (c) the Aggregate Unfunded
Amount plus (d) the amount on deposit in the Unfunded Exposure Account.


“Broadly Syndicated Loan” means any Loan that (i) is rated B-/B3 or higher, (ii)
has a tranche size of at least $200,000,000, (iii) has a quote depth of at least
two (2) by Markit and (iv) the related Obligor has EBITDA greater than or equal
to $50,000,000.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral




USActive 49316845.949316845.10
- 7 -

--------------------------------------------------------------------------------





“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:


(a)    with respect to each Conduit Lender and each day of such Accrual Period,
such Conduit Lender’s Commercial Paper Rate for such day; provided, that if and
to the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Agent for its Lender Group and the Facility Agent, such Conduit
Lender’s portion of such Advance shall bear interest at a rate per annum equal
to the Alternate Base Rate; and


(b)
with respect to each Committed Lender, the Base Rate.



“Cov-Lite Loan” means a Collateral Obligation whose Underlying Instrument: (a)
does not contain any financial covenants; or (b) does not require the underlying
Obligor to comply with a Maintenance Covenant; provided that, for all purposes,
a loan described in clause (a) or
(b) above which either contains a cross-default or cross-acceleration provision
to, or is pari passu with, another loan of the underlying Obligor that requires
the underlying Obligor to comply with either an Incurrence Covenant or a
Maintenance Covenant will be deemed not to be a Cov-Lite Loan. For the avoidance
of doubt, a loan that is capable of being described in clause (a) or (b) above
only (x) until the expiration of a certain period of time after the initial
issuance thereof or
(y)for so long as there is no funded balance in respect thereof, in each case as
set forth in the related Underlying Instruments, will be deemed not to be a
Cov-Lite Loan.


“Credit Agreement” means the loan agreement, credit agreement or other customary
agreement pursuant to which a Collateral Obligation has been created or issued.


“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Asset, a component (other than software)
manufactured with the sole purpose of being used in, and is used specifically in
the production of the weapon system or plays a direct role in the lethality of
the weapon system.


“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.


“DBNY” means Deutsche Bank AG, New York Branch, and its successors.


“DBSI” means Deutsche Bank Securities, Inc., as sole structuring and debt
placement agent in respect of the CLO Securities.


“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:


USActive 49316845.949316845.10
- 12 -

--------------------------------------------------------------------------------






(a)    any Scheduled Collateral Obligation Payment or part thereof is unpaid
more than five Business Days beyond the grace period (if any) permitted by the
related Underlying Instrument;


(b)    an Insolvency Event occurs with respect to the Obligor thereof, unless
the related Loan is a DIP Loan;


(c)    a Responsible Officer of the Servicer has actual knowledge of the
occurrence of a default as to the payment of principal and/or interest that has
occurred and is continuing for more than five (5) Business Days beyond the grace
period (if any) permitted by the related Underlying Instruments with respect to
another debt obligation of the same Obligor secured by the same collateral which
is either full recourse or senior to or pari passu with in right of payment to
such Collateral Obligation unless the related Loan is a DIP Loan;


(d)    such Collateral Obligation has (x) a rating by Standard & Poor’sS&P of
“CC” or below or “SD” or (y) a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD” or, in each case, had such ratings before
they were withdrawn by Standard & Poor’sS&P or Moody’s, as applicable;


(e)    a Responsible Officer of the Servicer or the Borrower has actual
knowledge that such Collateral Obligation is pari passu or junior in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor which has (i) a rating by Standard & Poor’sS&P of
“CC” or below or “SD” or (ii) a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD”, and in each case such other debt
obligation remains outstanding (provided that both the Collateral Obligation and
such other debt obligation are full recourse obligations of the applicable
Obligor) unless the related Loan is a DIP Loan;


(f)    a Responsible Officer of the Servicer or the Borrower has received
written notice or has actual knowledge that a default has occurred under the
Underlying Instruments, any applicable grace period has expired and the holders
of such Collateral Obligation have accelerated the repayment of such Collateral
Obligation (but only until such default is cured or waived) in the manner
provided in the Underlying Instruments;


(g)    with respect to any Related Collateral Obligation, (i) an Affiliate of
the Borrower that owns the related Variable Funding Asset fails to comply with
any funding obligation under such Variable Funding Asset, and (ii) the
Equityholder fails to notify the Facility Agent prior to such failure to fund
and in reasonable detail that (x) such failure to comply was not solely a result
of the Equityholder’s, or such other Affiliate’s with respect to such Related
Collateral Obligation, as applicable, inability to fund such obligation and (y)
no right of set-off will arise as a result of such failure;
(h)    the Servicer determines, in its sole discretion that all or a material
portion of such Collateral Obligation is not collectible or otherwise places
such Collateral Obligation on non-accrual status; or
(i)    is an Effective Date Participation Interest that has not been elevated to
a full assignment within 30 days of the Effective Date.




USActive 49316845.949316845.10
- 13 -

--------------------------------------------------------------------------------





Principal Collection Account on such date minus (iii) the Aggregate Unfunded
Amount on such date plus (iv) the amount on deposit in the Unfunded Exposure
Account on such date.


“Effective Date” has the meaning set forth in Section 6.1.


“Effective Date Participation Interest” means any participation interest
acquired by the Borrower pursuant to the Master Participation Agreement.


“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations plus amounts on
deposit in the Principal Collection Account minus the outstanding principal
amount of all Advances and (y) $0.


“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the result, as expressed as a percentage, of (i) the Principal
Balance of such Collateral Obligation divided by (ii) the Appraised Value of
such Collateral Obligation as of such date of determination.


“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’sS&P and P-1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Facility Agent,
acting in its reasonable discretion, by written notice to the Servicer. DBNY and
Wells Fargo Bank, National Association or any other Collateral Custodian
appointed in accordance with the terms hereunder are deemed to be acceptable
securities intermediaries to the Facility Agent.


“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise added or
waived by the Facility Agent in its sole discretion in the applicable Approval
Notice); provided that, prior to the date that is five (5) days after the
Effective Date, the Collateral Obligation in respect of SMS Systems Maintenance
Services Inc. shall be deemed to be an Eligible Collateral Obligation:


(a)the Facility Agent in its sole discretion has delivered an Approval Notice
with respect to such Collateral Obligation;


(b)
such Collateral Obligation is not a Defaulted Collateral Obligation;



(c)such Collateral Obligation is not an Equity Security and is not convertible
into an Equity Security at the option of the applicable Obligor or any Person
other than the Borrower;


(d)
such Collateral Obligation is not a Structured Finance Obligation;



(e)such Collateral Obligation is denominated in Dollars and is not convertible
by the Obligor thereof into any currency other than Dollars;


USActive 49316845.949316845.10
- 16 -

--------------------------------------------------------------------------------




(f)such Collateral Obligation is not a single-purpose real estate based loan
(unless the related real estate is a hotel, casino or other operating company),
a construction loan or a project finance loan;


(g)
such Collateral Obligation is not a lease (including a financing lease);



(h)if such Collateral Obligation is a Deferrable Collateral Obligation, it
provides for periodic payments of interest thereon in cash no less frequently
than semi-annually and the portion of interest required to be paid in cash under
the terms of the related Underlying Instruments results in the outstanding
principal amount of such Collateral Obligation having an effective rate of
current interest paid in cash on such day of not less than (i) if such
Deferrable Collateral Obligation is a Fixed Rate Collateral Obligation, 5.00%
per annum over the LIBOR Rate or (ii) otherwise, 6.00% per annum over the
applicable index rate;


(i)as of the date of acquisition, the related Obligor had EBITDA greater than or
equal to $5,000,000;


(j)such Collateral Obligation is not incurred or issued in connection with a
merger, acquisition, consolidation, sale of all or substantially all of the
assets of a Person, restructuring or similar transaction, which obligation or
security by its terms is required to be repaid within one year of the incurrence
thereof with proceeds from additional borrowings or other refinancings (other
than any additional borrowing or refinancing if one or more financial
institutions has provided the issuer of such obligation or security with a
binding written commitment to provide the same, so long as (i) such commitment
is equal to the outstanding principal amount of such Collateral Obligation and
(ii) such committed replacement facility has a maturity of at least one year and
cannot be extended beyond such one year maturity pursuant to the terms thereof);
provided that, for the avoidance of doubt, this clause (j) shall not be deemed
to exclude any DIP Loan;


(k)such Collateral Obligation is not a trade claim and the value of such
Collateral Obligation is not primarily derived from an insurance policy;


(l)
such Collateral Obligation is not a bond or a Floating Rate Note;



(m)
the Obligor with respect to such Collateral Obligation is an Eligible Obligor;



(n)such Collateral Obligation is not a purpose credit advanced for the
acquisition of Margin Stock;


(o)such Collateral Obligation is not a security or swap transaction that has
payments associated with either payments of interest on and/or principal of a
reference obligation or the credit performance of a reference obligation;


(p)such Collateral Obligation provides for the periodic payment of cash interest
no less frequently than semi-annually;


USActive 49316845.949316845.10
- 17 -

--------------------------------------------------------------------------------






(q)such Collateral Obligation has a term to stated maturity that does not exceed
8.0 years;
(r)such Collateral Obligation is not subject to substantial non-credit related
risk, as determined by the Servicer in accordance with the Servicing Standard;
(s)the acquisition of such Collateral Obligation will not cause the Borrower to
be deemed to own 5.0% or more of any class of vested voting securities of any
Obligor or 25.0% or more of the total equity of any Obligor or any securities
that are immediately convertible into or immediately exercisable or exchangeable
for 5.0% or more of any class of vested voting securities of any Obligor or
25.0% or more of the total equity of any Obligor, in each case as determined by
the Servicer;


(t)the Underlying Instrument for which does not contain confidentiality
provisions that restrict the ability of the Facility Agent to exercise its
rights under the Transaction Documents, including, without limitation, its
rights to review such debt obligation, the Underlying Instrument and related
documents and credit approval file; provided that the Facility Agent has agreed
to comply with customary and market confidentiality obligations;


(u)
the acquisition of which is not in violation of Regulations T, U or X of the FRS

Board;


(v)
such Collateral Obligation is capable of being transferred to and owned by the

Borrower (whether directly or by means of a security entitlement) and of being
pledged, assigned or novated by the owner thereof or of an interest therein,
subject to customary qualifications for instruments similar to such Collateral
Obligation (i) to the Facility Agent, (ii) to any assignee of the Facility Agent
permitted or contemplated under this Agreement, (iii) to any Person at any
foreclosure or strict sale or other disposition initiated by a secured creditor
in furtherance of its security interest, and (iv) to commercial banks, financial
institutions, offshore and other funds (in each case, including transfer
permitted by operation of the UCC), subject, in the cases of clauses
(iii) and (iv), to customary and market restrictions on assignment;


(w)the proceeds of such Collateral Obligation will not be used to finance
activities of the type engaged in by businesses classified under NAICS Codes
2361 (Residential Building Construction), 2362 (Nonresidential Building
Construction), 2371 (Utility System Construction), or 2372 (Land Subdivision);


(x)the Related Security for such Collateral Obligation is primarily located in
the United States;


(y)(i) as of the Cut-Off Date, such Collateral Obligation, if rated by such
Rating Agency, does not have either (x) a public rating by Standard & Poor’sS&P
of “CCC-” or below or (y) a Moody’s probability of default rating (as published
by Moody’s) of “Caa3” or below or
(ii) if not rated by either Rating Agency, the Borrower (or the Servicer on
behalf of the Borrower) shall have requested from such Rating Agency a credit
estimate, shadow rating or similar rating within 10 Business Days of the
applicable Cut-Off Date;


USActive 49316845.949316845.10
- 18 -

--------------------------------------------------------------------------------




(z)
such Collateral Obligation has an Agency Rating;



(aa) such Collateral Obligation is not the subject of an Offer, exchange or
tender by the related Obligor for cash, securities or any other type of
consideration, other than a Permitted Offer, but only to the extent of such
Offer and to the extent set forth on the related Asset Approval Request (or, in
the case of a Collateral Obligation that becomes subject to an Offer that is a
Permitted Offer after the Cut-Off Date with respect to such Collateral
Obligation, to the extent notified by the Servicer to the Facility Agent); and
(bb)    such Collateral Obligation is purchased for a Purchase Price of at least
85%;


(cc)    such Collateral Obligation does not have an Obligor in a Prohibited
Industry;


(dd) if it is a registration-required obligation within the meaning of the Code,
such Collateral Obligation is Registered; and


(ee) the proceeds of such Collateral Obligation will not be used (A) to the
knowledge of the Borrower and the Servicer, to finance activities within the
marijuana industry, nor (B) to provide financing to any other industry which is
illegal under Applicable Law at the time of acquisition of such Collateral
Obligation.


“Eligible Obligor” means, on any day, any Obligor that (i) is a Person (other
than a natural person) that is duly organized and validly existing under the
laws of, the United States or any State thereof, (ii) is a legal operating
entity or holding company, (iii) is not an Official Body, and (iv) is not an
Affiliate of, or controlled by, the Borrower, the Servicer or the Equityholder.
“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.
“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations
and orders of courts or any other Official Body, relating to the protection of
human health or the environment, including requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42
U.S.C.    § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s regulations
relating to underground storage tanks (40 C.F.R. Parts 280 and 281), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the rules and
regulations thereunder, each as amended or supplemented from time to time.


“Equityholder” has the meaning set forth in the Preamble. “Equity Interests” has
the meaning set forth in Section 10.24(a).


USActive 49316845.949316845.10
- 19 -

--------------------------------------------------------------------------------




“Equity Security” means any asset that is not a First Lien Loan, FILO Loan,
Second Lien Loan or any asset approved by the Facility Agent pursuant to clause
(d) of the definition of “Advance Rate” above.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated thereunder.


“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of the Borrower’s “controlled group” or is under “common control” with
the Borrower, within the meaning of Section 414 of the Code.


“ERISA Event” means (a) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the thirty (30)-day
notice requirement with respect thereto has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such a Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by the Borrower or any ERISA Affiliate from a Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (f)
the conditions set forth in Section 430(k) of the Code or Section 303(k)(1)(A)
and (B) of ERISA to the creation of a lien upon property or assets or rights to
property or assets of the Borrower or any ERISA Affiliate for failure to make a
required payment to a Plan are satisfied; (g) the termination of a Plan by the
PBGC pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; (h) any
failure by any Plan to satisfy the minimum funding standards of Sections 412 or
430 of the Code or Section 302 of ERISA, whether or not waived; (i) the
determination that any Plan is or is expected to be in “at-risk” status, within
the meaning of Section 430 of the Code or Section 303 of ERISA, (j) the receipt
by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of liability with respect to the withdrawal or partial
withdrawal from a Multiemployer Plan or a determination that a Multiemployer
Plan is, or is expected to be, “insolvent” (within the meaning of Section 4245
of ERISA), in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA), or terminated (within the meaning of
Section 4041A or Section 4042 of ERISA); (k) the failure of the Borrower or any
ERISA Affiliate to pay when due (after expiration of any applicable grace
period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA; (l) the Borrower or any ERISA Affiliate incurs any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); or (m) the Borrower or any
ERISA Affiliate commits any act (or omission) which could give rise to the
imposition of fines, penalties, taxes, or related charges under ERISA or the
Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


USActive 49316845.949316845.10
- 20 -

--------------------------------------------------------------------------------






“EU Securitization Regulation” means Regulation (EU) 2017/2402 relating to a
European framework for simple, transparent and standard securitisation.


“EU Securitization Rules” means the EU Securitization Regulation, together with
any relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant guidance published by the European Banking
Authority, the European Securities and Markets Authority (or, in either case,
any predecessor or successor authority) or by the European Commission.


“Event of Default” means any of the events described in Section 13.1.


“Excepted Property” means the U.S.$250 proceeds of the issuance of the
Borrower’s ordinary shares, a U.S.$250 transaction fee payable to the Borrower
in connection with the Transaction Documents, the bank account in which such
monies are held and all interest and other proceeds received in connection
therewith.


“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Collateral Obligations to be purchased or sold by the
Borrower on such date), the sum, without duplication, of the following amounts:


(a)    the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations the Obligors with respect to which:


(i)    is domiciled in a country other than the United States or Canada over
15.0% of the Target CLO Amount;


(ii)
is domiciled in Canada over 10.0% of the Target CLO Amount;



(iii)    is domiciled in a country other than the United States, Canada or the
United Kingdom over 7.5% of the Target CLO Amount;


(iv)
is domiciled in any individual Group I Country over 5.0% of the Target

CLO Amount;

(v)    is domiciled in a Group II Country over 3.5% of the Target CLO Amount;
and
(vi)    is domiciled in a Group III Country over 3.0% of the Target CLO Amount;


(b)    the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Variable Funding Assets over 10.0% of the Target
CLO Amount;


(c)    the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are not First Lien Loans over 5.0% of the Excess
Concentration Measure;






USActive 49316845.949316845.10
- 21 -

--------------------------------------------------------------------------------





Date, 22.5% of the Excess Concentration Measure and (y) thereafter, 17.5% of the
Excess Concentration Measure;


(n)the sum of the Principal Balances of all Collateral Obligations (other than
Defaulted Obligations) that have a public rating by Standard & Poor’sS&P of
“CCC+” or below over 17.5% of the Excess Concentration Measure; and


(o)the sum of the Principal Balances of all Collateral Obligations the Agency
Rating for which is determined pursuant to clause (c) of the definition thereof
on any date of determination that is eight (8) weeks after the applicable
Cut-Off Date over 10.0% of the Excess Concentration Measure;


(p)the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are in a Permitted Gaming Industry (other than in respect of
hotels and resorts) over 7.5% of the Excess Concentration Measure; and


(1)    the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are in the defense industry (other than a Prohibited
Defense Asset) over 7.5% of the Excess Concentration Measure.


“Excess Concentration Measure” means the sum of (i) the Principal Balances for
all Eligible Collateral Obligations plus (ii) all amounts on deposit in the
Principal Collection Account plus (iii) all amounts on deposit in the Unfunded
Exposure Account.


“Excess Funds” means, as of any date of determination and with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.


“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by or on behalf of the Borrower of any Tax, fee or
other charge imposed by any Official Body on such Collateral Obligation or on
any Related Security, (ii) any interest or fees (including origination, agency,
structuring, management or other up-front fees) that are for the account of the
applicable Person from whom the Borrower purchased such Collateral Obligation,
(iii) any reimbursement of insurance premiums, (iv) any escrows relating to
Taxes, insurance and other amounts in connection with Collateral Obligations
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under Underlying Instruments, (v)
to the extent paid using amounts other than Collections and proceeds of
Advances, any amount paid in respect of reimbursement for expenses owed in
respect of any Collateral Obligation pursuant to the related Underlying
Instrument or (vi) any amount deposited into the Collection Account in error
(including any amounts relating to any portion of an asset sold by the Borrower
and occurring after the date of such sale).


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes


USActive 49316845.949316845.10
- 23 -

--------------------------------------------------------------------------------




imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in the Obligations pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Obligations (other
than pursuant to Section 17.16) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 4.3(f)
and (d) any withholding Taxes imposed under FATCA.


“Executive Officer” means, with respect to the Borrower, the Servicer or the
Equityholder, the Chief Executive Officer, the Chief Operating Officer of such
Person or any other Person included on the incumbency of the Borrower, Servicer
or Equityholder, as applicable, delivered pursuant to Section 6.1(g) and, with
respect to any other Person, the President, Chief Financial Officer or any Vice
President.


“Extension Request” means any of the events described in Section 2.6. “Facility
Agent” has the meaning set forth in the Preamble.
“Facility Amount” means (a) prior to the end of the Revolving Period,
$250,000,000, unless this amount is permanently reduced pursuant to Section 2.5
or increased pursuant to Section 2.8, in which event it means such lower or
higher amount and (b) from and after the end of the Revolving Period, the
Advances outstanding.


“Facility Termination Date” means the earliest of (i) the date that is three (3)
months after the last day of the Revolving Period (or, if such day is not a
Business Day, the next succeeding Business Day), (ii) the date of the CLO
Takeout and (iii) the effective date on which the facility hereunder is
terminated pursuant to Section 13.2.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement including, for the avoidance of doubt, the Cayman
Islands Tax Information Authority Law (2017 Revision) together with regulations
and guidance notes made pursuant to such law.


“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as






USActive 49316845.949316845.10
- 24 -

--------------------------------------------------------------------------------





containing asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and
any substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.


“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.


“Hedge Counterparty” means (a) DBNY and its Affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Facility Agent, and
(y) has a long-term debt rating of not less than “A” by Standard & Poor’sS&P,
not less than “A2” by Moody’s and not less than “A” by Fitch (if such entity is
rated by Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured
debt rating of not less than “A-1” by Standard & Poor’sS&P, not less than “P-1”
by Moody’s and not less than “Fl” by Fitch (if such entity is rated by Fitch)
(the “Short-term Rating Requirement”), and (ii) in a Hedging Agreement (x)
consents to the assignment hereunder of the Borrower’s rights under the Hedging
Agreement to the Facility Agent on behalf of the Secured Parties and (y) agrees
that in the event that Moody’s, Standard & Poor’sS&P or Fitch reduces its
long-term unsecured debt rating below the Long-term Rating Requirement or
reduces it short-term debt rating below the Short-term Rating Requirement, it
shall either collateralize its obligations in a manner reasonably satisfactory
to the Facility Agent, or transfer its rights and obligations under each Hedging
Agreement (excluding, however, any right to net payments or Hedge Breakage Costs
under any Hedge Transaction, to the extent accrued to such date or to accrue
thereafter and owing to the transferring Hedge Counterparty as of the date of
such transfer) to another entity that meets the Long-term Rating Requirement and
the Short-term Rating Requirement and has entered into a Hedging Agreement with
the Borrower on or prior to the date of such transfer.


“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.


“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”


“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V of
this Agreement.




USActive 49316845.949316845.10
- 27 -

--------------------------------------------------------------------------------





Person to be wound up on a voluntary basis or (d) any analogous procedure or
step is taken in any jurisdiction to which such Person is subject.


“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
84108601, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).


“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to the Borrower
in its capacity as lender and attributable to interest on any Collateral
Obligation or other Collateral, including scheduled payments of interest and
payments of interest relating to principal prepayments, all guaranty payments
attributable to interest and proceeds of any liquidations, sales, dispositions
or securitizations attributable to interest on such Collateral Obligation or
other Collateral, (ii) any commitment, closing, agent, waiver, late payment,
facility, ticking, upfront, underwriting, origination, amendment or prepayment
fees or premiums received in respect of any Collateral Obligation (including any
proceeds received by the Borrower as a result of exercising any Warrant Asset at
any time) and (iii) the earnings on Interest Collections in the Collection
Account that are invested in Permitted Investments, in each case other than
Retained Interests.


“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.


“IRS” means the United States Internal Revenue Service.


“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.
“Lender Group” means each Lender and related Agent from time to time party
hereto. “Leverage Multiple” means, with respect to any Collateral Obligation for
the most recent
relevant period of time for which the Borrower has received the financial
statements of the relevant Obligor, the ratio of (i) Indebtedness of the
relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii) EBITDA of such Obligor.


“LIBOR Rate” shall meanmeans, with respect to any Accrual Period, the greater of
(a) zero and (b)(x) the rate per annum shown by the Bloomberg Professional
Service as the London interbank offered rate for deposits in Dollars for a
period equal to three (3) months as of 11:00 a.m., London time, two Business
Days prior to the first day of such Accrual Period; provided, that in the event
no such rate is shown, the LIBOR Rate shall be the rate per annum based on the
rates at which Dollar deposits for a period equal to three (3) months are
displayed on page “LIBOR” of the Reuters Monitor Money Rates Service or such
other page as may replace the LIBOR page on that service for the purpose of
displaying London interbank offered rates of


USActive 49316845.949316845.10
- 29 -

--------------------------------------------------------------------------------





“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Moody’s publishes revised
industry classifications.


“Moody’s RiskCalc” has the meaning specified in Schedule 4.


“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, as applicable, in respect of which the Borrower or
any ERISA Affiliate has or could have any obligation or liability, contingent or
otherwise.


“Non-Approval Event” means, as of any date of determination, an event that (x)
will be deemed to have occurred if the ratio (measured on a rolling-six month
basis) of (i) the number of Asset Approval Requests resulting in Non-Approved
Loans over (ii) the total number of Asset Approval Requests is greater than 50%
and (y) will be continuing until the conditions set forth in clause (x) of this
definition are no longer true.


“Non-Approved Loan” means each Loan that is otherwise fully eligible for
inclusion in the Borrowing Base for which an Asset Approval Request is submitted
by the Servicer in good faith to the Facility Agent for inclusion in the
Borrowing Base, and such Asset Approval Request is not approved by the Facility
Agent.


“Note” means a promissory grid note in the form of Exhibit A, made payable to an
Agent on behalf of the related Lender Group.
“Note Agent” has the meaning set forth in Section 14.1. “OCSI Entities” means
Oaktree Strategic Income Corporation and its Subsidiaries. “Obligations” means
all obligations (monetary or otherwise) of the Borrower to the
Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Securities Intermediary, the Facility Agent or any other Affected Person or
Indemnified Party arising under or in connection with this Agreement, the Notes
and each other Transaction Document.


“Obligor” means any Person that owes payments under any Collateral Obligation
and, solely for purposes of calculating the Excess Concentration Amount pursuant
to clauses (b), (c) and (d) of the definition thereof, any Obligor that is an
Affiliate of another Obligor shall be treated as the same Obligor; provided that
for purposes of this definition, the term Affiliate shall not include any
Affiliate relationship which may exist solely as a result of direct or indirect
ownership of, or control by, a common Financial Sponsor.


“Obligor Information” means, with respect to any Obligor, (i) the legal name of
such Obligor, (ii) the jurisdiction in which such Obligor is domiciled, (iii)
the audited financial statements for the two prior fiscal years (or such shorter
period of time that the Obligor has been in existence) of such Obligor, (iv) the
Servicer’s internal credit memo with respect to the Obligor and the related
Collateral Obligation, (v) the annual report for the most recent fiscal year of
such Obligor, (vi) a company forecast of such Obligor including plans related to
capital expenditures, (vii), the business model, company strategy and names of
known peers of such Obligor, (viii) the


USActive 49316845.949316845.10
- 34 -

--------------------------------------------------------------------------------





“Participation Interest” means a participation interest (other than an Effective
Date Participation Interest) in a loan that would, at the time of acquisition or
the Borrower’s commitment to acquire the same, satisfy each of the following
criteria: (i) such participation interest, if acquired directly by the Borrower,
would qualify as an Eligible Collateral Obligation,
(ii)the selling institution is a lender on the loan or commitment, (iii) the
aggregate participation interest in the loan granted by such selling institution
to any one or more participants does not exceed the principal amount or
commitment with respect to which the selling institution is a lender under such
loan, (iv) such participation interest does not grant, in the aggregate, to the
participant in such participation interest a greater interest than the selling
institution holds in the loan or commitment that is the subject of the
participation interest, (v) the entire purchase price for such participation
interest is paid in full (without the benefit of financing from the selling
institution or its Affiliates) at the time of the Borrower’s acquisition (or, to
the extent of a participation interest in the unfunded commitment under a
Variable Funding Asset, at the time of the funding of such loan), (vi) the
participation interest provides the participant all of the economic benefit and
risk of the whole or part of the Loan or commitment that is the subject of the
loan participation interest and (vii) such participation interest is documented
under a Loan Syndication and Trading Association, Loan Market Association or
similar agreement standard for loan participation transactions among
institutional market participants.
“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns. “Permitted Gaming Industry” means an industry in respect of which the
following
conditions must be satisfied:


(a)    the Obligor or any of its Affiliates hold the required licenses for the
jurisdiction and are in compliance with the applicable local gaming, betting and
gambling legislation and regulation; and


(b)    the Obligor or any of its Affiliates have satisfactory anti-financial
crime policies (including anti-money laundering and anti-bribery and corruption)
in place which satisfy the applicable policies of the Servicer.


“Permitted Investment” means, at any time:


(a)direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;


(b)demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or Facility Agent or any agent thereof acting in its
commercial capacity); provided, that the short-term unsecured debt obligations
of such depository institution or trust


USActive 49316845.949316845.10
- 35 -

--------------------------------------------------------------------------------




company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A-1” by Standard & Poor’sS&P and “P-1” by
Moody’s;


(c)commercial paper that (i) is payable in Dollars and (ii) is rated at least
“A-1” by Standard & Poor’sS&P and “P-1” by Moody’s; or


(d)units of money market funds rated in the highest credit rating category by
each Rating Agency.


Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Securities Intermediary. No Permitted Investment shall have an “f”, “r”,
“p”, “pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’sS&P
rating. Any such investment may be made or acquired from or through the
Collateral Agent or the Facility Agent or any of their respective affiliates, or
any entity for whom the Collateral Agent or the Facility Agent or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (d), Permitted Investments may
only include obligations or securities that constitute cash equivalents for
purposes of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions
from the definition of “covered fund” for purposes of the Volcker Rule.


“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been established in accordance
with GAAP, (iii) as to Related Security (1) the Lien in favor of the Borrower
herein and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments and (iv) as to agented Loans, Liens in favor
of the agent on behalf of all the lenders of the related Obligor.


“Permitted Offer” means an offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest, and (ii) as to which the Servicer has reasonably determined
that the offeror has sufficient access to financing to consummate the offer.


“Permitted Working Capital Lien” means, with respect to any Collateral
Obligation, a Lien on the applicable Related Property (a) that is first priority
under Applicable Law, (b) on specified accounts, documents, instruments, chattel
paper, letter-of-credit rights, supporting obligations, deposit and investment
accounts and (c) that is set forth on the related Approval Notice or otherwise
approved by the Facility Agent in writing in its sole discretion.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.


USActive 49316845.949316845.10
- 36 -

--------------------------------------------------------------------------------






“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA, Section 412 and 430 of the Code, or
Section 302 of ERISA and in respect of which the Borrower or any ERISA Affiliate
(x) is (or, if such Plan were terminated, would under Section 4062 or Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA, or (y) has or could have any obligation or liability, contingent or
otherwise.


“Post-Pricing Period” means the period commencing on the Pricing Date and ending
on the earliest to occur of (x) the date of the CLO Takeout and (y) the date
that is six weeks after the Pricing Date.


“Preference Share Purchase Agreement” means the Preference Share Purchase
Agreement by and between the Borrower and the Equityholder, as the same may be
amended, modified, waived, supplemented or restated from time to time.


“Preference Shares” means preference shares in the capital of the Borrower,
which have a nominal or par value of $0.0001 per share and have the rights and
entitlements ascribed thereto in the Borrower’s memorandum and articles of
association.


“Pricing Date” means the date after the commencement of the CLO Marketing Period
on which the Borrower notifies in writing the Facility Agent, the Collateral
Agent, the Equityholder and the Servicer that it has received Purchase
Commitments for CLO Securities with an aggregate par amount greater than or
equal to the Target CLO Amount.


“Principal Balance” means with respect to any Collateral Obligation and as of
any date, the lower of (A) the Purchase Price paid by the Borrower for such
Collateral Obligation and (B) the outstanding principal balance of such
Collateral Obligation, exclusive of (x) any interest on such Collateral
Obligation deferred or capitalized (1) except to the extent set forth on the
related Asset Approval Request, prior to the related Cut-Off Date and (2) after
the related Cut-Off Date and (y) any unfunded amounts with respect to any
Variable Funding Asset included in the Collateral as of such date; provided,
that for purposes of calculating the “Principal Balance” of any Deferrable
Collateral Obligation, principal payments received on such Collateral Obligation
shall first be applied to reducing or eliminating any outstanding deferred or
capitalized interest. The “Principal Balance” of any Equity Security shall be
zero.


“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral
(including any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time), (ii) all payments received by the Borrower pursuant
to any Hedging Agreement, (iii) the earnings on Principal Collections in the
Collection Account that are invested in Permitted Investments, and (iv) all
Repurchase Amounts, in each case other than Retained Interests.


“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
84108602, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal


USActive 49316845.949316845.10
- 37 -

--------------------------------------------------------------------------------




Collection Account” in the name of the Borrower and subject to the prior Lien of
the Collateral Agent for the benefit of the Secured Parties, which is
established and maintained pursuant to Section 8.1(a).


“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.


“Prohibited Defense Asset” means a Collateral Obligation in respect of which the
related Obligor’s primary direct business is the production or distribution of
antipersonnel landmines, cluster munitions, biological and chemical,
radiological and nuclear weapons or their Critical Components.


“Prohibited Industry” means, with respect to any Obligor, its primary business
is (a) within an industry referred to in the definition of Prohibited Defense
Asset; (b) the manufacture of fully completed and operational assault weapons or
firearms; (c) in pornography or adult entertainment; or (d) in the gaming
industry (other than (i) a Permitted Gaming Industry or (ii) hospitality and/or
resorts development or the management thereof).


“Purchase Commitment” means a commitment by an investor to purchase CLO
Securities that complies with the purchaser eligibility requirements and
criteria specified in the terms of the CLO Securities and that is acceptable to
DBSI in its sole discretion and “Purchase Commitments” means each Purchase
Commitment together with each other Purchase Commitment.


“Purchase Price” means, with respect to any Collateral Obligation, the greater
of (a) zero and (b) the actual purchase price in Dollars (or, if different
principal amounts of such Collateral Obligation were purchased at different
purchase prices, the weighted average of such purchase prices) paid by the
Borrower for such Collateral Obligation (exclusive of any interest, accreted
interest, original issue discount and upfront fees) divided by the principal
balance of the portion of such Collateral Obligation purchased by the Borrower
outstanding as of the date of such purchase (exclusive of any interest, accreted
interest, original issue discount and upfront fees); provided, that with respect
to any Collateral Obligation with a “Purchase Price” greater than or equal to
95% and determined by the Servicer to be a par loan (as certified by the
Servicer to the Required Lenders), the “Purchase Price” of such Collateral
Obligation shall be deemed to be 100%; provided, further, that with respect to
any Collateral Obligation with a “Purchase Price” greater than 100%, the
“Purchase Price” of such Collateral Obligation shall be deemed to be 100%. For
the avoidance of doubt, the Purchase Price will be subject to adjustment by the
Discount Factor, as provided herein.


“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).
“Rating Agencies” means Standard & Poor’sS&P and Moody’s.
“Recipient” means (a) the Facility Agent, (b) any Lender, (c) any Agent and (d)
any other recipient of a payment hereunder.


USActive 49316845.949316845.10
- 38 -

--------------------------------------------------------------------------------




“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.


“Registered” means in registered form for U.S. federal income tax purposes.
“Reinvestment” has the meaning set forth in Section 8.3(c).
“Reinvestment Date” has the meaning set forth in Section 8.3(c). “Reinvestment
Request” has the meaning set forth in Section 8.3(c).
“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a Variable Funding
Asset pursuant to the same Underlying Instruments; provided that any such asset
will cease to be a Related Collateral Obligation once all commitments by such
Affiliate of the Borrower, Servicer or the Equityholder to make advances or fund
such Variable Funding Asset to the related Obligor expire or are irrevocably
terminated or reduced to zero.


“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.


“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.


“Related Security” means, with respect to each Collateral Obligation:


(a)any Related Property securing a Collateral Obligation, all payments paid in
respect thereof and all monies due, to become due and paid in respect thereof
accruing after the applicable Advance Date and all liquidation proceeds thereof;


(b)all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;


(c)all Collections with respect to such Collateral Obligation and any of the
foregoing;


(d)any guarantees or similar credit enhancement for an Obligor’s obligations
under any Collateral Obligation, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due








USActive 49316845.949316845.10
- 39 -

--------------------------------------------------------------------------------





“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Servicer.


“Required Lenders” means, at any time, the Facility Agent and Lenders holding
Advances aggregating 50% of all Advances Outstanding or if there are no Advances
Outstanding, Lenders holding Commitments aggregating 50% of all Commitments.


“Responsible Officer” means, with respect to (a) the Servicer or the Borrower,
its Chief Executive Officer, Chief Operating Officer, or any other officer,
authorized person or employee of the Servicer or the Borrower directly
responsible for the administration or collection of the Collateral Obligations,
(b) the Collateral Agent or Collateral Custodian, any officer within the
Corporate Trust Office, including any director, vice president, assistant vice
president or associate having direct responsibility for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject, or (c) any other Person, the President, any
Vice-President or Assistant Vice-President, Corporate Trust Officer or the
Controller of such Person, or any other officer or employee having similar
functions.


“Restricted Information” has the meaning set forth in Section 10.24(b).
“Retained Economic Interest” has the meaning set forth in Section 10.24(a).
“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.


“Retention Requirements” means (i) Part 5 of the Capital Requirements Regulation
as supplemented by Commission Delegated Regulation (EU) No. 625/2014 of 13 March
2014 and Commission Implementing Regulation (EU) No. 602/2014 of 4 June 2014;
(ii) any guidelines and related documents published from time to time in
relation thereto by the European Banking Authority (or successor agency or
authority) and adopted by the European Commission; (iii) the guidelines and
related documents previously published in relation to the preceding risk
retention legislation by the European Banking Authority (and/or its predecessor,
the Committee of European Banking Supervisors) which as at the date hereof
continue to apply to the Capital Requirements Regulation, together with any
amendments, supplements or revisions thereto approved by the parties hereto for
purposes of this definition, each to the extent legally binding in the Member
State of a Lender and in each case as determined or imposed by any regulatory
body having supervisory authority over any Lender.Holder Collateral Obligations”
means (i) Collateral Obligations which the Equityholder acquired for its own
account and held the credit risk for such Collateral Obligation for at least 10
Business Days prior to selling or transferring to the Borrower (the “Retention
Holder Acquired Collateral Obligations”); or (ii) a Collateral Obligation with


USActive 49316845.949316845.10
- 42 -

--------------------------------------------------------------------------------




respect to which the Equityholder itself or through related entities (including
without limitation the Borrower), directly or indirectly, was involved in the
Underlying Instrument which created such Collateral Obligation (the “Retention
Holder Originated Collateral Obligations”).


“Revaluation Diversion Event” means an event that shall occur (and be deemed
continuing at all times thereafter) if, at any time after the end of the
Revolving Period (a) the sum of all decreases in the Collateral Obligation
Amount (solely as a result of (x) decreases in the related Discount Factor
pursuant to Section 2.7(b) or (y) any Eligible Collateral Obligation becoming a
Defaulted Collateral Obligation) first equals or exceeds the product of (A) 7.5%
multiplied by (B) the Adjusted Aggregate Eligible Collateral Obligation Balance
as of the first Business Day after the end of the Revolving Period and (b) a
Revaluation Event shall occur with respect to three (3) or more Collateral
Obligations after the end of the Revolving Period.


“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral (other than during the Post-Pricing Period):


(a)the occurrence of a default as to the payment of principal, interest and/or
unutilized/commitment fee has occurred and is continuing with respect to such
Collateral Obligation (following the lapse of the shorter of any grace period
applicable thereto and five (5) Business Days from the related due date);


(b)
the occurrence of an Insolvency Event with respect to any related Obligor;



(c)the occurrence of a default as to the payment of principal and/or interest
has occurred and is continuing with respect to another debt obligation of the
same Obligor secured by the same collateral and which is either full recourse or
senior to or pari passu with in right of payment to such Collateral Obligation
(following the lapse of the shorter of any grace period applicable thereto and
five (5) Business Days from the related due date);


(d)the Servicer determines, in its sole discretion, in accordance with the
Servicing Standard, that all or a portion of such Collateral Obligation is not
collectible or otherwise places such Collateral Obligation on non-accrual
status;


(e)the occurrence of a Material Modification with respect to such Collateral
Obligation that is not previously approved by the Facility Agent (in its sole
discretion);


(f)the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information (i) as required by the Underlying Instruments of
such Collateral Obligation (on two or more occasions (excluding any other
additional occasions approved by the Facility Agent in its sole discretion) with
respect to the related Obligor, following the lapse of 30 calendar days) and
(ii) no less frequently than quarterly, and such failure has an adverse effect
on the ability of the Servicer or the Facility Agent (as determined by the
Facility Agent in its reasonable discretion) to make any determinations or
calculations required or permitted hereunder;


(g)with respect to any Enterprise Value Loan, the Leverage Multiple with respect
to such Collateral Obligation becomes more than 1.00x higher than the applicable
Original


USActive 49316845.949316845.10
- 43 -

--------------------------------------------------------------------------------




Leverage Multiple; provided that, each subsequent increase of 1.00x over the
applicable Original Leverage Multiple shall be an additional Revaluation Event;


(h)with respect to any Asset Based Loan, (A) the Borrower fails (or fails to
cause the Obligor to) retain an Approved Valuation Firm to re-calculate the
Appraised Value of (x) with respect to any such Asset Based Loan that has
intellectual property, equipment or real property, as the case may be, in its
borrowing base, the collateral securing such Asset Based Loan that at least once
every twelve (12) months that such Loan is included in the Collateral (subject
to a 30 day grace period with respect to any such review) and (y) with respect
to all other Asset Based Loans included in the Collateral, the collateral
securing such Loan at least once every six (6) months that such Loan is included
in the Collateral (subject to a 30 day grace period with respect to any such
review) or (B) the Borrower (or the related Obligor, as applicable) changes the
Approved Valuation Firm with respect to any Asset Based Loan that or the related
Approved Valuation Firm changes the metric for valuing the collateral of such
Loan, each without the written approval of the Facility Agent;


(i)with respect to any Asset Based Loan, the Effective LTV of such Collateral
Obligation is greater than 1.0 or increases by more than an amount equal to 10%
of the Original Effective LTV of such Collateral Obligation (or such other
percentage determined by the Facility Agent in its sole discretion); provided
that each subsequent increase of an additional 10% over the applicable Original
Effective LTV shall be an additional Revaluation Event;


(j)such Collateral Obligation, if rated, receives (x) a public rating by
Standard & Poor’sS&P of “CCC-” or below or (y) a Moody’s probability of default
rating (as published by Moody’s) of “Caa3” or below; or


(k)if any Agency Rating of such Collateral Obligation is based on a credit
estimate, shadow rating or similar rating and not on a public rating, the
failure by the Borrower or the Servicer on behalf of the Borrower to refresh
such credit estimate or shadow rating on an annual basis thereafter.


“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.


“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the nine-month anniversary of the
Effective DateNovember 15, 2019 or, if such date is extended pursuant to Section
2.6, the date mutually agreed upon by the Borrower and each Agent, (ii) the date
on which the Facility Amount is terminated in full pursuant to Section 2.5 or
(iii) the occurrence of an Event of Default.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.


USActive 49316845.949316845.10
- 44 -

--------------------------------------------------------------------------------




“S&P Industry Classification” means the industry classifications set forth in
Schedule 2A hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Standard & Poor’sS&P
publishes revised industry classifications.


“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.


“Sanctions” has the meaning set forth in Section 9.29(a). “Sanctioned Countries”
has the meaning set forth in Section 9.29(a).
“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request and each Reinvestment
Request. Each such schedule shall identify the assets that will become
Collateral Obligations, shall set forth such information with respect to each
such Collateral Obligation as the Borrower or the Facility Agent may reasonably
require and shall supplement any such schedules attached to previously-delivered
Asset Approval Requests and Reinvestment Requests.


“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or,
interest and/or unutilized/commitment fees (as applicable) in accordance with
the terms of the related Underlying Instrument.


“Second Amendment Effective Date” means June 27, 2019.


“Second Lien Loan” means any Loan (including any portion of a unitranche Loan as
set forth in the related Approval Notice) that (i) is not (and that by its terms
is not permitted to become) subordinate in right of payment to any other
obligation of the related Obligor other than a First Lien Loan with respect to
the liquidation of such Obligor or the collateral for such Loan and (ii) is
secured by a valid second priority perfected Lien to or on specified collateral
securing the related Obligor’s obligations under the Loan, which Lien is not
subordinate to the Lien securing any other debt for borrowed money other than a
First Lien Loan on such specified collateral and any Permitted Liens. For the
avoidance of doubt, a Collateral Obligation will not be a Second Lien Loan (i)
solely because such Collateral Obligation is subordinated to a Permitted Working
Capital Lien or (ii) if the Facility Agent designates such Collateral Obligation
as a First Lien Loan pursuant to the proviso at the end of the definition of
such term.


“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, each Lender, the Facility Agent, each
Agent, each other Affected Person, Indemnified Party and Hedge Counterparty and
their respective permitted successors and assigns.


“Securities Intermediary” means the Collateral Custodian, or any subsequent
institution acceptable to the Facility Agent at which the Accounts are kept.


“Senior Servicing Fee” means with respect to any Distribution Date on which
Oaktree Strategic Income Corporation or an Affiliate thereof is acting as
Servicer, the senior fee payable to the Servicer or successor servicer (as
applicable) for services rendered during the related


USActive 49316845.949316845.10
- 45 -

--------------------------------------------------------------------------------




Collection Period, which shall be equal to one-fourth of the product of (i) the
Senior Servicing Fee Percentage multiplied by (ii) the average of the values of
the Aggregate Eligible Collateral Obligation Amount on the first day and the
last day of the related Collection Period.


“Senior Servicing Fee Percentage” means 0.25%. “Servicer” has the meaning set
forth in the Preamble.
“Servicer Default” means the occurrence of one of the following events:


(a)any failure by the Servicer to deposit or credit, or to deliver for deposit,
in the Collection Account any amount required hereunder to be so deposited,
credited or delivered or to make any required distributions therefrom, which
failure shall continue for two (2) Business Days;


(b)failure on the part of the Servicer (or any affiliates and subsidiaries to
which any responsibilities have been delegated pursuant to Section 7.3(f)) duly
to observe or to perform in any material respect any other covenant or agreement
of the Servicer set forth in this Agreement which failure continues unremedied
for a period of thirty (30) days after the date on which written notice of such
failure shall have been given to the Servicer by the Borrower, the Collateral
Agent or the Facility Agent (with a copy to each Agent);


(c)
the occurrence of an Insolvency Event with respect to the Servicer;



(d)any representation, warranty or statement of the Servicer made in this
Agreement or any certificate, report or other writing delivered pursuant hereto
shall prove to be false or incorrect as of the time when the same shall have
been made or deemed made (i) which incorrect representation, warranty or
statement has a material and adverse effect on (1) the validity, enforceability
or collectability of this Agreement or any other Transaction Document or (2) the
rights and remedies of any Secured Party with respect to matters arising under
this Agreement or any other Transaction Document, and (ii) within thirty (30)
days after written notice thereof shall have been given to the Servicer by the
Borrower, the Collateral Agent or the Facility Agent, the circumstance or
condition in respect of which such representation, warranty or statement was
incorrect shall not have been eliminated or otherwise cured;


(e)
an Event of Default occurs;



(f)the failure of the Servicer to make any payment when due (after giving effect
to any related grace period) under one or more agreements for borrowed money to
which it is a party in an aggregate amount in excess of $2,500,000, individually
or in the aggregate; or (ii) the occurrence of any event or condition that has
resulted in or permits the acceleration of such recourse debt, whether or not
waived;


(g)the rendering against the Servicer of one or more final, non-appealable
judgments, decrees or orders for the payment of money in excess of $2,500,000
(excluding, if such aggregate amount is less than $10,000,000, the portion of
any such payments made from insurance proceeds), individually or in the
aggregate, and the continuance of such judgment, decree or


USActive 49316845.949316845.10
- 46 -

--------------------------------------------------------------------------------




order unsatisfied and in effect for any period of more than sixty (60)
consecutive days without a stay of execution; or


(h)a Change of Control occurs with respect to the Servicer and it is not
approved in writing by the Facility Agent.


“Servicer Expenses” means any accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Servicer (other than the Servicing Fees) under the Transaction
Documents.
“Servicing Fees” means the Senior Servicing Fee and the Subordinated Servicing
Fee. “Servicing Standard” means, with respect to any Collateral Obligations, to
service and
administer such Collateral Obligations on behalf of the Secured Parties in
accordance with the Underlying Instruments and all customary and usual servicing
practices using the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others.


“Specified Borrowing Base Breach” means (a) an amendment to the Discount Factor
of one or more Collateral Obligations by the Facility Agent pursuant to Section
2.7(b) or (b) an increase in the Excess Concentration Amount not caused by the
purchase of a Collateral Obligation which, in either case, causes the aggregate
principal amount of all Advances outstanding hereunder to exceed the Borrowing
Base by an amount (calculated as a percentage) equal to or less than 10% (in the
aggregate); provided that such event shall not be a Specified Borrowing Base
Breach if any other event occurred on the same date that either decreased the
Borrowing Base (other than by operation of Section 8.3) or increased the
Advances outstanding hereunder.


“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.


“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities, including (but
not limited to) collateral debt obligations, collateral loan obligations, asset
backed securities and commercial mortgage backed securities or any
resecuritization thereof.


“Structuring Fee” means a fee payable by the Borrower to the Facility Agent in
an amount equal to 0.25% of the aggregate Commitments, which fee shall be
payable on the Facility Termination Date.


“Subordinated Servicing Fee” means with respect to any Distribution Date, the
subordinated fee payable to the Servicer or successor servicer (as applicable)
for services rendered during the related Collection Period, which shall be equal
to one-fourth of the product of (i) the Subordinated Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.




USActive 49316845.949316845.10
- 47 -

--------------------------------------------------------------------------------




“Subordinated Servicing Fee Percentage” means 0.25%.


“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.


“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.


“Successor Senior Servicing Fee” means with respect to any Distribution Date on
which there is a Person other than Oaktree Strategic Income Corporation or an
Affiliate thereof acting as Servicer, the senior fee payable to the Servicer for
services rendered during the related Collection Period, which shall be equal to
one-fourth of the product of (i) the Successor Senior Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.


“Successor Senior Servicing Fee Percentage” means (x) if, on the related
Distribution Date, the sum of the Collateral Obligation Amounts of all Eligible
Collateral Obligations that are Broadly Syndicated Loans is greater than or
equal to 50.0% of the Aggregate Eligible Collateral Obligation Amount, 0.65% and
(y) otherwise, 1.00%.


“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.


“Target CLO Amount” means $350,000,000.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.


“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement, the Administration Agreement, the Preference Share
Purchase Agreement, the Master Participation Agreement and the other documents
to be executed and delivered in connection with this Agreement, specifically
excluding from the foregoing, however, Underlying Instruments delivered in
connection with this Agreement.


“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.


“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.




USActive 49316845.949316845.10
- 48 -

--------------------------------------------------------------------------------





Committed Lender shall be obligated to provide its Agent or the Borrower with
funds in connection with an Advance in an amount that would result in the
portion of the Advances then funded by it exceeding its Commitment then in
effect. The obligation of the Committed Lender in each Lender Group to remit any
Advance shall be several from that of the other Lenders, and the failure of any
Committed Lender to so make such amount available to its Agent shall not relieve
any other Committed Lender of its obligation hereunder.


(c) Unfunded Commitment Provisions.    Notwithstanding anything to the
contrary herein, upon the occurrence of the earlier of (i) any acceleration of
the maturity of Advances pursuant to Section 13.2 or (ii) the end of the
Revolving Period, the Borrower shall request an Advance in the amount of the
Aggregate Unfunded Amount minus the amount already on deposit in the Unfunded
Exposure Account. Following receipt of such Advance Request, the Lenders shall
fund such requested amount by depositing such amount directly to the Collateral
Custodian to be deposited into the Unfunded Exposure Account, notwithstanding
anything to the contrary herein (including, without limitation, the Borrower’s
failure to satisfy any of the conditions precedent set forth in Section 6.2).


Section 2.3    Notes. The Borrower shall, upon request of any Lender Group, on
or after
such Lender Group becomes a party hereto (whether on the ClosingEffective Date
or by assignment or otherwise), execute and deliver a Note evidencing the
Advances of such Lender Group. Each such Note shall be payable to the Agent for
such Lender Group in a face amount equal to the applicable Lender Group’s
Commitment as of the ClosingEffective Date or the effective date on which such
Lender Group becomes a party hereto, as applicable. The Borrower hereby
irrevocably authorizes each Agent to make (or cause to be made) appropriate
notations on the grid attached to the Notes (or on any continuation of such
grid, or at the option of such Agent, in its records), which notations, if made,
shall evidence, inter alia, the date of the outstanding principal of the
Advances evidenced thereby and each payment of principal thereon. Such notations
shall be rebuttably presumptive evidence of the subject matter thereof absent
manifest error; provided, that the failure to make any such notations shall not
limit or otherwise affect any of the Obligations or any payment thereon;
provided, further, that any such Note shall be consistent with the information
in the Register.


Section 2.4    Repayment and Prepayments. (a) The Borrower shall repay the
Advances
outstanding (i) on each Distribution Date to the extent required to be paid
hereunder and funds are available therefor pursuant to Section 8.3 and (b) in
full on the Facility Termination Date.


(c)
Prior to the Facility Termination Date, the Borrower may, from time to

time, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Advance using Principal Collections on deposit in the
Principal Collection Account or other funds available to the Borrower on such
date; provided, that


(i)    all such voluntary prepayments shall require prior written notice
delivered in accordance with Section 17.3 to the Facility Agent (with a copy to
the Collateral Agent and each Agent) by 11:00 a.m. two (2) Business Days prior
to such voluntary prepayment;
(ii)     each such voluntary partial prepayment shall be in a minimum
amount of $500,000; and







USActive 49316845.949316845.10
- 54 -

--------------------------------------------------------------------------------





without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with Applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b)
Payment of Other Taxes by the Borrower. The Borrower shall timely pay

to the relevant Official Body in accordance with Applicable Law, or at the
option of the Facility Agent (without duplication) timely reimburse it for the
payment of, any Other Taxes.


(c)
Indemnification by the Borrower. The Borrower shall indemnify (without

duplication) each Recipient, within 10 days after written demand therefor, which
demand shall be accompanied with documents evidencing the same, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 4.3) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Facility Agent and each Agent), or by the Facility Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(d)
Indemnification by the Lenders. Each Lender shall severally indemnify

the Facility Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Facility Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 15.9 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Facility Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to any Lender by the Facility Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Facility Agent to set off and
apply any and all amounts at any time owing to such Lender under any Transaction
Document or otherwise payable by the Facility Agent to the Lender from any other
source against any amount due to the Facility Agent under this Section 4.3(d).


(e)
Evidence of Payments. As soon as practicable after any payment of Taxes

by the Borrower to an Official Body pursuant to this Section 4.3, the Borrower
shall deliver to the Facility Agent the original or a certified copy of a
receipt issued by such Official Body




USActive 49316845.949316845.10
- 60 -

--------------------------------------------------------------------------------





evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Facility Agent.


(f)
Status of Lenders.



(i)
Any Lender that is entitled to an exemption from or reduction of

withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower, the Facility Agent and the Collateral Agent, at
the time or times reasonably requested by the Borrower, the Facility Agent or
the Collateral Agent, such properly completed and executed documentation
reasonably requested by the Borrower, the Facility Agent or the Collateral Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Borrower, the Facility Agent or the Collateral Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower, the Facility Agent or the Collateral Agent as will enable the
Borrower, the Facility Agent or the Collateral Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 4.3(f)(ii)(A), Section
4.3(f)(ii)(B) and Section 4.3(f)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii) Without limiting the generality of the foregoing, if the Borrower is
a U.S. Borrower:


(A)any Lender that is a U.S. Person shall deliver to the Borrower and
the Facility Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Facility Agent) duly executed originals of IRS
Form W-9 (or successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)
any Foreign Lender shall, to the extent it is legally entitled to do so,

deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, duly executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E, (as applicable) (or successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable


USActive 49316845.949316845.10
- 61 -

--------------------------------------------------------------------------------






payments under any Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable) (or successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(II)duly executed originals of IRS Form W-8ECI (or successor form);


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code,
(x) a certificate substantially in the form of Exhibit G-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Borrower (or the Equityholder)
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable) or successor form; or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable, or successor form of each
of the foregoing documents; provided that if the Foreign Lender is a partnership
and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;


(C)
any Foreign Lender shall, to the extent it is legally entitled to do so,

deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
duly executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Facility Agent to
determine the withholding or deduction required to be made; and


(D)
if a payment made to a Lender under any Transaction Document

would be subject to U.S. federal withholding Tax imposed by FATCA if such


USActive 49316845.949316845.10
- 62 -

--------------------------------------------------------------------------------






Lender were to fail to comply with FATCA, such Lender shall deliver to the
Borrower and the Facility Agent at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or the Facility Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Facility Agent as may be necessary
for the Borrower and the Facility Agent to (x) comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or (y) determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall timely update
such form or certification or promptly notify the Borrower and the Facility
Agent in writing of its legal inability to do so.


(g)
Treatment of Certain Refunds.    If any party determines, in its sole

discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.3 (including by
the payment of additional amounts pursuant to this Section 4.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 4.3(g) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 4.3(g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.3(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification
payments and giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts giving
risewith respect to such refundTax had never been paid. This Section 4.3(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(h)
Survival. Each party’s obligations under this Section 4.3 shall survive the

resignation or replacement of the Facility Agent or any assignment of rights by,
or the replacement of, a Lender and the repayment, satisfaction or discharge of
all obligations under any Transaction Document.


(i)
Defined Terms. For the avoidance of doubt, for purposes of this Section

4.3, the term “Applicable Law” includes FATCA.




USActive 49316845.949316845.10
- 63 -

--------------------------------------------------------------------------------





(c) Establishment of Accounts. Evidence that each Account has been established;
(d) Resolutions. Certified copies of the resolutions of the board of managers


or directors (or similar items) of the Borrower, the Equityholder and the
Servicer approving the Transaction Documents to be delivered by it hereunder and
the transactions contemplated hereby, certified by its secretary or assistant
secretary or other authorized officer;


(e)
Organizational Documents. The certificate of formation or incorporation

(or similar organizational document) of each of the Borrower, the Equityholder
and the Servicer certified by the applicable governmental authority of its
jurisdiction of organization; and a certified, executed copy of the Borrower’s
and the Servicer’s organizational documents;


(f)
Good Standing Certificates.    Good standing certificates for each of the

Borrower, the Equityholder and the Servicer issued by the applicable Official
Body of its jurisdiction of organization or incorporation (as the case may be);


(g)
Incumbency.    A certificate of the secretary or assistant secretary or

authorized officer (or, in the case of the Borrower, the Cayman Administrator)
of each of the Borrower, the Equityholder and the Servicer certifying the names
and true signatures of the officers authorized on its behalf to sign this
Agreement and the other Transaction Documents to be delivered by it;


(h)
Filings. Copies of proper financing statements, as may be necessary or, in

the opinion of the Facility Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the security interest of the
Collateral Agent on behalf of the Secured Parties in all Collateral in which an
interest may be pledged hereunder;


(i)
Opinions. Legal opinions of Walkers, counsel for the Borrower, Milbank,

Tweed, Hadley and McCloy LLP, counsel for the Borrower, the Equityholder and the
Servicer, and Locke Lord LLP, counsel for the Collateral Agent, each in form and
substance reasonably satisfactory to the Facility Agent covering such matters as
the Facility Agent may reasonably request;


(j)
No Event of Default, etc.    Each of the Transaction Documents to be

executed on the Effective Date is in full force and effect and no Event of
Default or Unmatured Event of Default has occurred and is continuing or will
result from the issuance of the Notes and the borrowing hereunder;


(k)
Liens. The Facility Agent shall have received (i) the results of a recent

search by a Person reasonably satisfactory to the Facility Agent, of the UCC,
judgment, security interest and tax lien filings which may have been filed with
respect to personal property of the Borrower, and bankruptcy and pending
lawsuits with respect to the Borrower and the results of such search shall be
reasonably satisfactory to the Facility Agent and (ii) filed UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person in any Collateral previously granted by the Borrower and any
executed pay-off letters reasonably requested by the Facility Agent;


USActive 49316845.949316845.10
- 66 -

--------------------------------------------------------------------------------





thereto any amounts credited thereto constituting Excluded Amounts if the
Servicer has, prior to such withdrawal and consent, delivered to the Facility
Agent and the Collateral Agent a report setting forth the calculation of such
Excluded Amounts in form and substance reasonably satisfactory to the Facility
Agent, which report shall include a brief description of the facts and
circumstances supporting such request and designate a date for the payment of
such reimbursement, which date shall not be earlier than two (2) Business Days
following delivery of such notice.


Section 8.3    Distributions, Reinvestment and Dividends. (a) On each
Distribution Date
(other than a date upon which the CLO Takeout occurs), the Collateral Agent
shall distribute from the Interest Collection Account, in accordance with the
applicable Monthly Report prepared by the Collateral Agent and approved by the
Facility AgentServicer pursuant to Section 8.5, the Amount Available for such
Distribution Date in the following order of priority:


(i)
FIRST, to the payment of taxesTaxes and governmental fees owing

by the Borrower, if any, which expenses shall not exceed $25,000 on any
Distribution Date;


(ii)
SECOND, (1) first, to the Collateral Agent and the Collateral

Custodian, any accrued and unpaid Collateral Agent Fees and Expenses and
Collateral Custodian Fees and Expenses for the related Collection Period, which
expenses shall not exceed the amount of the Capped Fees/Expenses, (2) second, to
the Cayman Administrator, any accrued and unpaid fees and expenses and (3) to
the Servicer, any accrued and unpaid Servicer Expenses, which amounts payable
pursuant to clauses (2) and (3) collectively shall not exceed $30,000 on any
Distribution Date and (3) third, any accrued and unpaid Successor Senior
Servicing Fee;


(iii)
THIRD, pro rata, based on the amounts owed to such Persons

under this Section 8.3(a)(iii), (A) to the Agents on behalf of their respective
Lenders, an amount equal to the Yield on the Advances accrued during the Accrual
Period with respect to such Distribution Date (and any Yield with respect to any
prior Accrual Period to the extent not paid on a prior Distribution Date), (B)
to the Facility Agent and the Agents on behalf of their respective Lenders, all
accrued and unpaid Fees due to the Lenders, the Agents and the Facility Agent
and (C) to the Hedge Counterparties, any amounts owed for the current and prior
Distribution Dates to the Hedge Counterparties under Hedging Agreements (other
than Hedge Breakage Costs), together with interest accrued thereon;


(iv)
FOURTH, to the extent not waived or deferred by the Servicer, to

the Servicer, any accrued and unpaid Senior Servicing Fee for the related
Collection Period;


(v)
FIFTH, to the Agents on behalf of their respective Lenders pro rata

in accordance with the outstanding Advances, (1) in the amount necessary to
reduce the Advances outstanding to an amount not to exceed any Borrowing Base
and (2) if either the Minimum Diversity Test or the Minimum Equity Test is not
satisfied on such Distribution Date, in the amount necessary to reduce the
Advances outstanding to zero;


(vi)
SIXTH, after the end of the Revolving Period, (1) if no

Revaluation Diversion Event has occurred, the Diversity Score is greater than 10
and no Unmatured Event of Default or an Event of Default has occurred and is
continuing, to the


USActive 49316845.949316845.10
- 87 -

--------------------------------------------------------------------------------






Borrower, otherwise (2) to the Agents on behalf of their respective Lenders pro
rata to repay the Advances outstanding in the amount necessary to reduce the
Advances outstanding to zero;


(vii)
SEVENTH, pro rata based on amounts owed to such Persons

under this Section 8.3(a)(vii), to the Hedge Counterparties, any unpaid Hedge
Breakage Costs, together with interest accrued thereon;
(viii)     EIGHTH, to any Affected Persons, any Increased Costs then due
and owing;
(ix)    NINTH, to the extent not previously paid pursuant to Section 8.3(a)(i)
above, to the payment of taxesTaxes and governmental fees owing by the Borrower,
if any;
(x)
TENTH, to the extent not previously paid by or on behalf of the

Borrower, to each Indemnified Party, any Indemnified Amounts then due and owing
to each such Indemnified Party;


(xi)
ELEVENTH, to the extent not previously paid pursuant to Section

8.3(a)(ii) above, to the Collateral Agent and the Collateral Custodian, any
Collateral Agent Fees and Expenses and Collateral Custodian Fees and Expenses
due to the Collateral Agent and the Collateral Custodian;


(xii)
TWELFTH, to the extent not waived or deferred by the Servicer, to

the Servicer, any accrued and unpaid Subordinated Servicing Fee for the related
Collection Period;


(xiii)
THIRTEENTH, to pay any other amounts due from the Borrower

under this Agreement and the other Transaction Documents and not previously paid
pursuant to this Section 8.3(a);
(xiv)
FOURTEENTH, during the Revolving Period if an Unmatured

Event of Default or an Event of Default has not occurred and is continuing and
at the election of the Servicer, to be deposited in the Principal Collection
Account as Principal Collections;


(xv)
FIFTEENTH, (1) if an Unmatured Event of Default or an Event of

Default has occurred and is continuing, to remain in the Collection Account as
Interest Collections, otherwise (2) the remaining Amount Available, to the
Equityholder in accordance with the Preference Share Purchase Agreement.


(b)
On each Distribution Date (other than a date upon which the CLO Takeout

occurs), the Collateral Agent shall distribute from the Principal Collection
Account, in accordance with the applicable Monthly Report prepared by the
Collateral Agent and approved by the Facility AgentServicer pursuant to Section
8.5, the Amount Available for such Distribution Date in the following order of
priority:


(i)
FIRST, to pay, in accordance with Section 8.3(a) above, the

amounts referred to in clauses (i) through (iv) above;


USActive 49316845.949316845.10
- 88 -

--------------------------------------------------------------------------------





between such flow-of-funds memo and any provision of this Agreement, such
flow-of-funds memo will control.


(e)
Notwithstanding the foregoing, if the CLO Takeout does not occur by

reason of an Event of Default, then Borrower shall pay as administrative
expenses the costs of setting up this facility, the Transaction Documents and
related documentation.


(f)
At any time, the Borrower may withdraw from the Principal Collection

Account the proceeds of any Advance on deposit therein as may be needed to
settle any pending acquisition of an Eligible Collateral Obligation.


Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in Section
6.2 and this Section 8.3, the Collateral Agent will release funds from the
Collection Account to the Borrower in an amount not to exceed the lesser of (A)
the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.


Section 8.4    Fees. The Borrower shall pay the Undrawn Fee, the Structuring Fee
and
any other fees (collectively, “Fees”) in the amounts and on the dates set forth
herein or in one or more fee letter agreements, dated on or after the date
hereof, signed by the Borrower, the Facility Agent and/or any applicable Lender
Group (as any such fee letter agreement may be amended, restated, supplemented
or otherwise modified from time to time, a “Fee Letter”).


Section 8.5    Monthly Report. The Collateral Agent shall prepare (based on
information
provided to it by the Servicer, the Facility Agent, the Agents and the Lenders
as set forth herein) a Monthly Report in the form of Exhibit D determined as of
the close of business on each Determination Date and make available such Monthly
Report to the Facility Agent, each Agent the Borrower and the Servicer on each
Reporting Date starting with the Reporting Date in October 2018. If any party
receiving any Monthly Report disagrees with any items of such report, it shall
contact the Collateral Agent and notify it of such disputed item and provide
reasonably sufficient information to correct such item, with (if other than the
Facility Agent) a copy of such notice and information to the Facility Agent,
each Agent and the Servicer. If the Collateral Agent agrees with any such
correction and unless the Collateral Agent is otherwise timely directed by the
Facility Agent, the Collateral Agent shall distribute a revised Monthly Report
on the Business Day after it receives such information. If the Collateral Agent
does not agree with any such correction or it is directed by the Facility Agent
that the Collateral Agent should not make such correction, the Collateral Agent
shall (within one Business Day) contact the Facility Agent and request
instructions on how to proceed. The Facility Agent’s reasonable determination
with regard to any disputed item in the Monthly Report shall be final.


The Servicer shall reasonably cooperate with the Collateral Agent in connection
with the preparation of the Monthly Reports and any supplement thereto. Without
limiting the generality of the foregoing, the Servicer shall supply any
information maintained by it that the Collateral Agent may from time to time
reasonably request with respect to the Collateral and reasonably needs to
complete the reports, calculations and certificates required to be prepared by
the Collateral Agent hereunder or required to permit the Collateral Agent to
perform its obligations hereunder. Without limiting the generality of the
foregoing, in connection with the preparation


USActive 49316845.949316845.10
- 90 -

--------------------------------------------------------------------------------




of a Monthly Report, (i) the Servicer shall be responsible for providing the
Collateral Agent the information required for parts (a) through (c) of Exhibit D
for such Monthly Report and (ii) the Facility Agent and the Agents shall be
responsible for providing to the Collateral Agent the information required by
Section 3.4 for part (d) of Exhibit D for such Monthly Report on which the
Collateral Agent may conclusively rely. The Servicer and the Facility Agent
shall review and verify the contents of the aforesaid reports (including the
Monthly Report), instructions, statements and certificates. Upon receipt of
approval from the Servicer and the Facility Agent, the Collateral Agent shall
send such reports, instructions, statements and certificates to the Borrower and
the Servicer for execution.


ARTICLE IX


REPRESENTATIONS AND WARRANTIES OF THE BORROWER


In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent, the Agents and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:


Section 9.1    Organization and Good Standing.    It has been duly incorporated
and is
validly existing under the laws of the jurisdiction of its incorporation, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Collateral Obligations and the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.


Section 9.2    Due Qualification. It is duly qualified to do business and has
obtained all
necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.


Section 9.3    Power and Authority. It has the power, authority and legal right
to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party and to perform its obligations hereunder and thereunder; has full power,
authority and legal right to grant to the Collateral Agent, for the benefit of
the Secured Parties, a valid and enforceable security interest in the Collateral
Obligations and the other Collateral and has duly authorized such grant by all
necessary action.


Section 9.4    Binding Obligations. This Agreement and the Transaction Documents
to
which it is a party have been duly executed and delivered by the Borrower and
are enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing.


USActive 49316845.949316845.10
- 91 -

--------------------------------------------------------------------------------





ClosingEffective Date but after taking into account all updates, modifications
and supplements to such information) is (when taken as a whole) true and correct
in all material respects (or, in the case of general economic data, industry
information or information relating to third parties, or if not prepared by or
under the direction of the Borrower, is true and correct in all material
respects to the Borrower’s knowledge) and does not omit to state a material fact
necessary to make the statements contained therein (when taken as a whole) not
misleading (or, in the case of general economic data, industry information or
information relating to third parties, or if not prepared by or under the
direction of the Borrower, does not omit to state such a fact to the Borrower’s
knowledge). Without limiting the foregoing, all Collateral Obligations included
as Eligible Collateral Obligations in the calculation of the Borrowing Base in
the most recently delivered Monthly Report are Eligible Collateral Obligations
as of the date of such calculation.


Section 9.15    Bulk Sales.    The grant of the security interest in the
Collateral by the
Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.


Section 9.16    Collateral.    Except as otherwise expressly permitted or
required by the
terms of this Agreement, no item of Collateral has been sold, transferred,
assigned or pledged by the Borrower to any Person.


Section 9.17    Selection Procedures.    In selecting the Collateral Obligations
hereunder
and for Affiliates of the Borrower, no selection procedures were employed which
are intended to be adverse to the interests of the Facility Agent, any Agent or
any Lender.


Section 9.18    Indebtedness. The Borrower has no Indebtedness or other
indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.


Section 9.19    No Injunctions. No injunction, writ, restraining order or other
order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.


Section 9.20 No Subsidiaries. The Borrower has no Subsidiaries other than any
REO
Asset Owners.


Section 9.21 ERISA Compliance. It has no benefit plans subject to ERISA. It is
not a Benefit Plan Investor.


(a)
The Borrower does not sponsor, maintain, or contribute to, and has

never sponsored, maintained, or contributed to, and, except as would not
reasonably be expected to have a Material Adverse Effect, no ERISA Affiliate
sponsors, maintains, contributes to, or has any liability in respect of, or has
ever sponsored, maintained, contributed to, or had any liability in respect of,
a Plan.


USActive 49316845.949316845.10
- 95 -

--------------------------------------------------------------------------------






(b)
No ERISA Event has occurred on or prior to the date that this

representation is made or deemed made that, whether alone or together with all
other ERISA Events that have occurred, would reasonably be expected to have a
Material Adverse Effect.


(c)
The Borrower is not, and will not become at any time while any

Obligations are outstanding, a Benefit Plan Investor.


Section 9.22    Investment Company Status.    It is not an “investment company”
or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.


Section 9.23    Set-Off, Etc. No Collateral Obligation has been compromised,
adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, pursuant to the Transaction Documents and for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
hereby and in accordance with the Servicing Standard; provided, that, any breach
of this Section 9.23 caused solely by a failure with respect to one or more
Collateral Obligations shall not constitute an Event of Default if the
Equityholder otherwise complies with Section 6.2 of the Sale Agreement with
respect to each such Collateral Obligation.


Section 9.24    Collections. The Borrower acknowledges that all Collections
received by
it or its Affiliates with respect to the Collateral pledged hereunder are held
and shall be held in trust for the benefit of the Collateral Agent, on behalf of
the Secured Parties until deposited into the Collection Account in accordance
with Section 10.10.


Section 9.25    Value Given. The Borrower has given fair consideration and
reasonably
equivalent value to the Equityholder in exchange for the purchase of the
Collateral Obligations (or any number of them). No such transfer has been made
for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.


Section 9.26    Use of Proceeds.    The Borrower is not engaged in the business
of
extending credit for the purpose of purchasing or carrying Margin Stock and none
of the proceeds of the Advances will be used, directly or indirectly, for a
purpose that violates Regulation T, Regulation U, Regulation X or any other
regulation promulgated by the FRS Board from time to time.


Section 9.27    Separate Existence. The Borrower is operated as an entity with
assets and
liabilities distinct from those of any of its Affiliates or any Affiliates of
the Servicer, and the Borrower hereby acknowledges that the Facility Agent, each
of the Agents and each of the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity (other than, if applicable, for U.S. federal income


USActive 49316845.949316845.10
- 96 -

--------------------------------------------------------------------------------




tax purposes).    Since its formation, the Borrower has been (and will be)
operated in such a manner as to comply with the covenants set forth in Section
10.5.


There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Servicer (other than as expressly set
forth herein and the other Transaction Documents) providing for the allocation
or sharing of obligations to make payments or otherwise in respect of any Taxes.


Section 9.28    Transaction Documents.    The Transaction Documents delivered to
the
Facility Agent represent all material agreements between the Equityholder, on
the one hand, and the Borrower, on the other. Upon the purchase and/or
contribution of each Collateral Obligation (or an interest in a Collateral
Obligation) pursuant to the this Agreement or the Sale Agreement, the Borrower
shall be the lawful owner of, and have good title to, such Collateral Obligation
and all assets relating thereto, free and clear of any Adverse Claim. All such
assets are transferred to the Borrower without recourse to the Equityholder
except as described in the Sale Agreement. The purchases of such assets by the
Borrower constitute valid and true sales for consideration (and not merely a
pledge of such assets for security purposes) and the contributions of such
assets received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.


Section 9.29    Anti-Terrorism, Anti-Money Laundering.    (a) Neither the
Borrower nor
any AffiliateOCSI Entity, officer, employee or director, acting on behalf of the
Borrower is (i) a country, territory, organization, person or entity named on
any sanctions list administered or imposed by the U.S. Government including,
without limitation, the Office of Foreign Asset Control (“OFAC”) list, or any
other list maintained for the purposes of sanctions enforcement by any of the
United Nations, the European Union, Her Majesty’s Treasury in the UK, Germany,
Canada, Australia, and any other country or multilateral organization
(collectively, “Sanctions”), including but not limited to Cuba, Sudan, Iran,
Syria, North Korea, and the Crimea region in Ukraine (the “Sanctioned
Countries”); (ii) a Person that resides, is organized or located in any of the
Sanctioned Countries or which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction or any Sanctioned
Countries or is owned 50% or more or otherwise controlled, directly or
indirectly by, or acting on behalf of, one or more Person who is the subject or
target of Sanctions ; (iii) a “Foreign Shell Bank” within the meaning of the USA
Patriot Act, i.e., a foreign bank that does not have a physical presence in any
country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision; or (iv) a person or entity
that resides in or is organized under the laws of a jurisdiction designated by
the United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. The
Borrower is and each AffiliateOCSI Entity, officer, employee or director, acting
on behalf of the Borrower is (and is taking no action which would result in any
such Person not being) in compliance with (a) all OFAC rules and regulations,
(b) all United States of America, United Kingdom, United Nations, European
Union, German, Canadian, Australian and all other sanctions, embargos and trade
restrictions that the Borrower or any of its Affiliates isOCSI Entities are
subject and (c) the Anti-Money Laundering Laws. In addition, the described
purpose (“trade related business activities”) does not include any kind of
activities or business of or with


USActive 49316845.949316845.10
- 97 -

--------------------------------------------------------------------------------




any Person or in any country or territory that is subject to or the target of
any sanctions administered by the U.S. Government, OFAC, the United Kingdom, the
European Union, Germany, Canada, Australia or the United Nations Security
Council (including the Sanctioned Countries) and does not involve commodities or
services of a Sanctioned Country origin or shipped to, through or from a
Sanctioned CountyCountry, or on vessels or aircrafts owned or registered by a
Sanctioned Country, or financed or subsidized any of the foregoing.


(b) The Borrower has complied, in all material respects, with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act (collectively, the “Anti-Money Laundering Laws”). No actions, suits,
proceedings or investigations by any court, governmental, or regulatory agency
are ongoing or pending against the Borrower, its directors, officers or
employees or anyone acting on its behalf in relation to a breach of the
Anti-Money Laundering Laws, or, to the knowledge of the Borrower, threatened.
Section 9.30    Anti-Bribery and Corruption.


(a)    Neither the Borrower nor, to the best of the Borrower’s knowledge, any


director, officer, employee, or anyone acting on behalf of the Borrower has
engaged in any activity, or will take any action, directly or indirectly, which
would breach applicable anti-bribery and corruption laws and regulations,
including but not limited to the US Foreign and Corrupt Practices Act 1977, as
amended, and the Bribery Act 2010 of the United Kingdom (the “Anti-Bribery and
Corruption Laws”).


(b)
The Borrower and their Affiliates haveeach OCSI Entity has each

conducted their businesses in compliance with Anti-Bribery and Corruption Laws
and have instituted and maintain policies and procedures reasonably designed to
promote and ensure continued compliance with all Anti-Bribery and Corruption
Laws and with the representation and warranty contained herein.


(c)
No    actions,    suits,    proceedings    or    investigations    by    any    court,

governmental, or regulatory agency are ongoing or pending against the Borrower,
its directors, officers or employees or anyone acting on its behalf in relation
to a breach of the Anti-Bribery and Corruption Laws, or, to the actual knowledge
of the Borrower, threatened.


(d)
The Borrower will not directly or indirectly use, lend or contribute the

proceeds of the Advances for any purpose that would breach the Anti-Bribery and
Corruption Laws.




USActive 49316845.949316845.10
- 98 -

--------------------------------------------------------------------------------





assets of the Borrower are available to pay the creditors of any of its
equityholders or any Affiliate thereof.

(b)    It shall maintain records and books of account separate from those of any
other Person.
(c)    It shall pay its own operating expenses and liabilities from its own
funds.


(d)     It shall not hold itself out as being liable for the debts of any other
Person.

It shall not pledge its assets to secure the obligations of any other Person. It
shall not guarantee any obligation of any Person, including any Affiliate or
become obligated for the debts of any other Person or hold out its credit or
assets as being available to pay the obligations of any other Person.
(e)
It shall keep its assets and liabilities separate from those of all other

entities. Except as expressly contemplated herein with respect to Excluded
Amounts, it shall not commingle its assets with assets of any other Person.


(f)
It shall maintain bank accounts or other depository accounts separate from

any other person or entity, including any Affiliate.


(g)
To the extent required under GAAP, it shall ensure that any consolidated

financial statements including the Borrower, if any, have notes to the effect
that the Borrower is a separate entity whose creditors have a claim on its
assets prior to those assets becoming available to its equity holders.


(h)
It shall not amend, supplement or otherwise modify its organizational

documents (as defined therein), except in accordance therewith and with the
prior written consent of the Facility Agent (which consent shall not be
unreasonably withheld, delayed or conditioned).


(i)
It shall at all times hold itself out to the public and all other Persons as a

legal entity separate from its member and from any other Person (other than, if
applicable, for
U.S. federal income tax purposes).


(j)
It shall file its own taxTax returns separate from those of any other Person,

if and to the extent required to file tax returns under Applicable Law, except
to the extent that it is treated as a “disregarded entity” for tax purposes and
is not required to file taxTax returns under Applicable Law.


(k)
It shall conduct its business only in its own name and comply with all

organizational formalities necessary to maintain its separate existence.


(l)
It shall maintain separate financial statements, showing its assets and

liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, that its
assets may be included in a consolidated financial statement of its Affiliate so
long as (i) appropriate notation shall be made on such consolidated financial
statements (if any) to indicate its separateness from such


USActive 49316845.949316845.10
- 101 -

--------------------------------------------------------------------------------





(x)
It shall not engage, directly or indirectly, in any business other than as

required or permitted to be performed by the Transaction Documents.


(y)
It shall allocate fairly and reasonably any overhead expenses that are

shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.


Nothing in this Section 10.5 other than Section 10.5(j) shall bind the position
of the Borrower for U.S. tax purposes.


Section 10.6    Hedging Agreements.    (a)    With respect to any Fixed Rate
Collateral
Obligation (other than Fixed Rate Collateral Obligations not counted as “excess”
pursuant to clause (d) of the definition of “Excess Concentration Amount”), the
Borrower hereby covenants and agrees that, upon the direction of the Facility
Agent in its sole discretion as notified to the Borrower and the Servicer on or
prior to the related Funding Date for such Collateral Obligation, the Borrower
shall obtain and deliver to the Collateral Agent (with a copy to the Facility
Agent and each Agent) one or more Hedging Agreements from qualified Hedge
Counterparties having, singly or in the aggregate, an Aggregate Notional Amount
not less than the amount determined by the Facility Agent in its reasonable
discretion, which (1) shall each have a notional principal amount equal to or
greater than the lesser of (I) the Principal Balance of such Fixed Rate
Collateral Obligation and (II) $1,000,000, (2) may provide for reductions of the
Aggregate Notional Amount on each Distribution Date on an amortization schedule
for such Aggregate Notional Amount assuming a 0.0 ABS prepayment speed (or such
other ABS prepayment speed as may be approved in writing by the Facility Agent)
and zero losses, and (3) shall have other terms and conditions and be
represented by Hedging Agreements otherwise acceptable to the Facility Agent in
its sole discretion.


(b)
In the event that any Hedge Counterparty defaults in its obligation to

make a payment to the Borrower under one or more Hedging Agreements on any date
on which payments are due pursuant to a Hedging Agreement, the Borrower shall
make a demand no later than the Business Day following such default on such
Hedge Counterparty, or any guarantor, if applicable, demanding payment under the
applicable Hedging Agreement in accordance with the terms of such Hedging
Agreement. The Borrower shall give notice to the Lenders upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Facility Agent.


(c)
In the event that any Hedge Counterparty no longer maintains the ratings

specified in the definition of “Hedge Counterparty,” then within 30 days after
receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, the Borrower shall provide the
Hedge Counterparty notice of the potential termination event resulting from such
downgrade and, if the Hedge Counterparty fails to cure such potential
termination event within the time frame specified in the related Hedging
Agreement, the Borrower shall, at the written direction of the Facility Agent,
(i) provided that a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the




USActive 49316845.949316845.10
- 103 -

--------------------------------------------------------------------------------





(i)    The Borrower, with the consent of the Facility Agent in its sole
discretion, may sell all or a portion of the Hedging Agreements. The Borrower
shall have the duty of obtaining a fair market value price for the sale of any
Hedging Agreement, notifying the Facility Agent, each Agent and the Collateral
Agent of prospective purchasers and bids, and selecting the purchaser of such
Hedging Agreement. The Borrower and, at the Borrower’s request, the Collateral
Agent, upon receipt of the purchase price in the Collection Account shall, with
the prior written consent of the Facility Agent, execute all documentation
necessary to release the Lien of the Collateral Agent on such Hedging Agreement
and proceeds thereof.


Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.


Section 10.7     Tangible Net Worth. The Borrower shall maintain at all times a
positive
Tangible Net Worth.


Section 10.8    Taxes. The Borrower will be either a disregarded entity or a
partnership

for U.S. federal income tax purposes and will not engage in or permit any
activity that causes it to be treated as a corporation for U.S. federal income
tax purposes, including, without, limitation, by election or by operation of
Section 7704 of the Code. Each Person that is treated as an equityholder of the
Borrower for U.S. federal income tax purposes shall at all times be a U.S.
Person. The Borrower will file on a timely basis all U.S. federal and other
material Tax returns (including foreign, state, local and otherwise) required to
be filed, if any, and will pay all U.S. federal and other material Taxes due and
payable by it and any assessments made against it or any of its property (other
than any amount the validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the Borrower).


Section 10.9    Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate
with any other Person or permit any other Person to become the successor to all
or substantially all of its business or assets without the prior written consent
of the Facility Agent in its sole discretion, other than in connection with the
Merger.


Section 10.10 Deposit of Collections.    The Borrower shall transfer, or cause
to be
transferred, all Collections to the Collection Account by the close of business
on the Business Day following the date such Collections are received by the
Borrower, the Equityholder, the Servicer or any of their respective Affiliates.


Section 10.11 Indebtedness; Guarantees. The Borrower shall not create, incur,
assume or
suffer to exist any Indebtedness other than Indebtedness permitted under the
Transaction Documents. The Borrower shall incur no Indebtedness secured by the
Collateral other than the Obligations. The Borrower shall not assume, guarantee,
endorse or otherwise be or become directly or contingently liable for the
obligations of any Person by, among other things, agreeing to purchase any
obligation of another Person, agreeing to advance funds to such Person or


USActive 49316845.949316845.10
- 105 -

--------------------------------------------------------------------------------




causing or assisting such Person to maintain any amount of capital, other than
as expressly permitted under the Transaction Documents.


Section 10.12 Limitation on Purchases from Affiliates. Other than pursuant to
the Sale
and Contribution Agreement, the Borrower shall not purchase any asset from the
Equityholder or the Servicer or any Affiliate of the Borrower, the Equityholder
or the Servicer.


Section 10.13 Documents. Except as otherwise expressly permitted herein, it
shall not
cancel or terminate any of the Transaction Documents to which it is party (in
any capacity), or consent to or accept any cancellation or termination of any of
such agreements, or amend or otherwise modify any term or condition of any of
the Transaction Documents to which it is party (in any capacity) or give any
consent, waiver or approval under any such agreement, or waive any default under
or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Facility Agent shall have consented
thereto in its sole discretion.


Section 10.14 Preservation of Existence. The Borrower shall do or cause to be
done all
things necessary to (i) preserve and keep in full force and effect its existence
as an exempted company and take all reasonable action to maintain its rights and
franchises in the jurisdiction of its formation and (ii) qualify and remain
qualified as an exempted company in good standing in each jurisdiction where the
failure to qualify and remain qualified would reasonably be expected to have a
Material Adverse Effect.


Section 10.15 Limitation on Investments. The Borrower shall not form, or cause
to be
formed, any Subsidiaries other than REO Asset Owners; or make or suffer to exist
any loans or advances to, or extend any credit to, or make any investments (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except investments as
otherwise permitted herein and pursuant to the other Transaction Documents.


Section 10.16 Distributions. (a) The Borrower shall not declare or make (i)
payment of
any distribution on or in respect of any equity interests, or (ii) any payment
on account of the purchase, redemption, retirement or acquisition of any option,
warrant or other right to acquire such equity interests; provided that so long
as no Event of Default or Unmatured Event of Default shall have occurred and be
continuing, the Borrower may make a distribution of (A) amounts paid to it
pursuant to Section 8.3(a) on the applicable Distribution Date and (B) the
proceeds of any Advance on the applicable Advance Date, but only if such Advance
is made in respect of an Eligible Collateral Obligation acquired by such
Borrower on such Advance Date and none of the proceeds from such Advance are
needed to settle the acquisition of such Eligible Collateral Obligation.


(b)    Prior to foreclosure by the Facility Agent upon any Collateral pursuant
to
Section 13.3(c), nothing in this Section 10.16 or otherwise in this Agreement
shall restrict the Borrower from exercising any Warrant Assets issued to it by
Obligors from time to time to the extent funds are available to the Borrower
under Section 8.3(a) or made available to the Borrower.






USActive 49316845.949316845.10
- 106 -

--------------------------------------------------------------------------------





Servicer to) provide prompt notice to the Facility Agent of any misdirected or
errant payments made by any Obligor with respect to any Collateral Obligation
and direct such Obligor to make payments as required hereunder.


Section 10.21 Delivery of Collateral Obligation Files. (a) The Borrower (or the
Servicer
on behalf of the Borrower) shall deliver to the Collateral Custodian (with a
copy to the Facility Agent at the following e-mail addresses (for electronic
copies): amit.patel@db.com, james.kwak@db.com, andrew.goldsmith@db.com and
josh.buckmanchristopher.choi@db.com and each Agent) the Collateral Obligation
Files identified on the related Document Checklist promptly upon receipt but in
no event later than threefive (35) Business Days of the related Funding Date;
provided that any file-stamped document included in any Collateral Obligation
File shall be delivered as soon as they are reasonably available (but in no
event later than thirty
(30) calendar days after the related Funding Date).


(b) The Borrower shall deliver the following: (i) all Asset Approval Requests to
lenderfinance_collatreview@list.db.com, (ii) Monthly Reports delivered in
connection with Section 8.5 to csg.india@db.com, abs.conduits@db.com,
dbinvestor@list.db.com,
amit.patel@db.com,    james.kwak@db.com,    thorben.wedderien@db.com    and
andrew.goldsmith@db.com, (iii) requests or notices delivered in accordance with
Sections 2.2, 2.4 or 8.3(b), to abs.conduits@db.com,
lenderfinance_collatreview@list.db.com,
amit.patel@db.com,    james.kwak@db.com,    thorben.wedderien@db.com    and
andrew.goldsmith@db.com and (iv) obligor reports delivered in connection with
Section 7.5(l) to gcrt.ratingrequests@db.com and
lenderfinance_collatreview@list.db.com.


Section 10.22 Collateral Obligation Schedule. As of the end of each March, June,
September and December of each year, the Borrower shall deliver an update of the
Collateral Obligation Schedule to the Facility Agent (with a copy to the
Collateral Agent and each Agent), certified true and correct by each of the
Borrower and the Servicer. The Borrower hereby authorizes a UCC-3 amendment to
be filed quarterly attaching each such updated Collateral Obligation Schedule
and shall file such UCC-3 amendment at the request of the Facility Agent. Upon
filing, a copy of such UCC-3 shall be provided to the Collateral Agent and
Facility Agent.


Section 10.23 Notice to Specified Obligors. With respect to any Collateral
Obligation
where the related Obligor is also an obligor in respect of a Variable Funding
Asset on which the Equityholder or any Affiliate thereof is a lender, the
Borrower shall, or shall cause the Servicer to, deliver notice to each such
Obligor within ten Business Days of the related Cut-Off Date that the related
Collateral Obligation has been assigned to the Borrower.


Section 10.24 Risk Retention.


(a)For so long as any Obligations are outstanding, the and any Lender is subject
to the EU Securitization Rules:


(a)    The Equityholder represents and undertakes to the Facility Agent and
the Lenders that: (A) that as an originator for the purposes of the EU
Securitization Rules, it holds and will retain unencumberedon an on-going basis,
a material net economic interest in the transaction contemplated by this
Agreement, which shall be comprised of 100% of the


USActive 49316845.949316845.10
- 108 -

--------------------------------------------------------------------------------




Preference Shares of the Borrower (representing no less than 6.05% of the
aggregate nominal value of all the Collateral Obligations measured at the time
of their origination (being the occasion of each origination or acquisition of a
Collateral Obligation by the Borrower)); (B) the Borrower shall have no other
issued equity interests other than to Walkers Fiduciary Limited, and the
aggregate Preference Shares held by the Equityholder with respect to its equity
interests in the Borrower shall represent at least 5.0% of the aggregate nominal
value of all the Collateral Obligations measured at the time of origination as
described in (A) above; (C) the Equityholder shall not sell or enter into any
credit risk mitigation, short positions or any other hedges or otherwise seek
to, or such lesser amount that may be permitted under the EU Securization
Regulation) (the “Retained Economic Interest”), for the purposes of complying
with paragraph (d) of Article 6(3) of the EU Securitization Regulation as it
applies at the date of this Agreement; (B) the Equityholder shall not (and will
procure that any of its Affiliates do not) short, hedge, otherwise mitigate its
credit risk or sell, transfer or otherwise surrender all or part of the rights,
benefits or obligations arising from or associated with respect to its equity
interests in the Borrowerthe Retained Economic Interest (except as permitted by
the Capital Requirements Regulation) and (D) not less than 5EU Securitization
Rules); and (C) over 50% of the aggregate outstanding principal balance of the
Collateral Obligations has been originated and underwritten by the Equityholder
(as Servicer for the Borrower) or the Borrower as the named lender in the
Underlying Instruments at origination thereof; shall constitute Retention Holder
Collateral Obligations, with such proportion of Retention Holder Collateral
Obligations being measured on the basis of the aggregate outstanding principal
balance of the Collateral Obligations following the settlement of each
acquisition or origination of a Collateral Obligation by the Borrower, or, if at
any time less than 50.01% of all of the Collateral Obligations are Retention
Holder Collateral Obligations, it shall procure that the Borrower shall only
acquire or originate Eligible Collateral Obligations that qualify as Retention
Holder Collateral Obligations until not less than 50.01% of all Collateral
Obligations are Retention Holder Collateral Obligations;


(b)    The Equityholder represents that for purposes of the Retention
Requirements that it established the securitisation transaction contemplated by
the Agreement by incorporating the Borrower, determining the Borrower’s policies
and eligibility criteria for the acquisition and origination of Collateral
Obligations, determining the transaction structure and negotiating the
Transaction Documents with the various transaction parties; and


(b)    (c) Each Monthly Report shall contain or be accompanied by a
certification from the Equityholder containing a representation that all of the
conditions set forth in clauseclauses (a)(A) and (a)(B) above are true and have
been true up to and on each date of the related Collection Period. The
Equityholder shall provide to the Facility Agent and/or any Lender that is
subject to the Retention RequirementsEU Securitization Rules: (A) prompt written
notice of any breach of itsthe obligations set forth in Section 10.24clauses
(a)(A) and (B) above; (B) confirmation that all of the conditions set forth in
Section 10.24clause (a) above continue to be complied with (x) in the event of a
material change in the performance of the Collateral Obligations andor the risk
characteristics of the Advances and
(y)upon the occurrence of any Event of Default or becoming aware of any breach
of itsthe obligations contained in any Transaction DocumentDocuments; and (C)
all information and documents that any such entity requeststhe Facility Agent
and/or any Lender may reasonably request in connection with its obligations
under the Retention RequirementsArticle 5 of the


USActive 49316845.949316845.10
- 109 -

--------------------------------------------------------------------------------




EU Securitization Regulation and any related EU Securitization Rules, but only
to the extent the same is not subject to laws governing the protection of
confidentiality of information and the processing of personal data (“Restricted
Information”), or if it is Restricted Information and cannot be anonymized or
aggregated to the extent not prohibited by law or the terms of such Restricted
Information, if the Facility Agent and/or relevant Lender enters into a
confidentiality agreement reasonably acceptable to the Equityholder; and
provided that the Equityholder shall not be required to provide any information
relating to any limited partner of the Equityholder;


(c)
The Equityholder represents that it has been involved in the

establishment of the transaction contemplated by this Agreement by: (A) causing
the formation of the Borrower as a 100% owned subsidiary; (B) approving the
eligibility criteria for the origination and acquisition of Collateral
Obligations by the Borrower; and (C) negotiating and approving the execution of
the Transaction Documents by the Borrower, the Equityholder and the Servicer;


(d)
The Equityholder hereby further represents and undertakes to the

Facility Agent and the Lenders party hereto as follows:


(i)
It was not established for, and does not operate for, the sole

purpose of securitizing exposures.


(ii)
(A) The Retention Holder Originated Collateral Obligations have

been, or will be originated pursuant to a sound and well-defined credit granting
criteria and clearly established processes for approving, amending, modifying,
renewing and financing those credits and the Equityholder has effective systems
in place to apply those criteria and processes to ensure that such credits are
granted and approved based on a thorough assessment of the relevant Obligor’s
creditworthiness; and (B) the Equityholder will use reasonable skill and care to
ensure that the Retention Holder Acquired Collateral Obligations and each other
Eligible Collateral Obligation acquired by the Borrower in respect of which the
initial originator was not a European credit institution or investment firm (as
each such term is defined in Capital Requirements Regulation (Regulation (EU) No
575/2013)) have been, or will be originated pursuant to a sound and well-defined
credit granting criteria and clearly established processes for approving,
amending, modifying, renewing and financing those credits and that the initial
originator had effective systems in place to apply those criteria and processes
to ensure that such credits are granted and approved based on a thorough
assessment of the relevant Obligor’s creditworthiness.


(iii)
The Equityholder is duly organized, validly existing and in good

standing under the laws of the jurisdiction of its organization and has full
power and authority to execute, deliver and perform its obligations under this
Agreement.


(iv)
The Equityholder has taken all necessary action to authorize the

entering into this Agreement on the terms and conditions hereof and the
execution, delivery and performance of this Agreement and the performance of all
obligations imposed upon it hereunder.


USActive 49316845.949316845.10
- 110 -

--------------------------------------------------------------------------------






(v)
All consents, licenses, authorizations, and approvals of, and

registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery, and performance of this
Agreement have been obtained and remain in full force and effect and all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required in connection with the execution, delivery or performance of this
Agreement except where the lack or failure thereof would not reasonably be
expected to have a Material Adverse Effect.


(vi)
This Agreement constitutes the legal, valid, and binding obligation

of the Equityholder and is enforceable against the Equityholder in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium,
conservatorship, receivership, and other laws of general applicability relating
to or affecting, creditors’ rights and, subject as to enforceability, to
equitable principles of general application.


Section 10.25 Moody’s RiskCalc. With respect to any Collateral Obligation, at
any time
that the Agency Rating hereunder is determined by the use of Moody’s RiskCalc:
(1) the Borrower (or the Servicer on behalf of the Borrower) shall request a
credit estimate, shadow rating or similar rating within 10 Business Days of the
applicable Cut-Off Date and (2) the Borrower (or the Servicer on behalf of the
Borrower) shall refresh such Moody’s RiskCalc promptly upon the occurrence of a
Revaluation Event with respect to such Collateral Obligation.


Section 10.26 Repurchase of Preference Shares. The Borrower shall not repurchase
or
agree to repurchase any Preference Share or redeem or agree to redeem any
Preference Share except in accordance with the Preference Share Purchase
Agreement.


ARTICLE XI


THE COLLATERAL AGENT


Section
11.1    Appointment    of    Collateral    Agent.    Wells    Fargo    Bank,    National


Association is hereby appointed as Collateral Agent pursuant to the terms
hereof. The Secured Parties hereby appoint the Collateral Agent to act
exclusively as the agent for purposes of perfection of a security interest in
the Collateral and Collateral Agent of the Secured Parties to act as specified
herein and in the other Transaction Documents to which the Collateral Agent is a
party. The Collateral Agent hereby accepts such agency appointment to act as
Collateral Agent pursuant to the terms of this Agreement, until its resignation
or removal as Collateral Agent or Collateral Custodian pursuant to the terms
hereof.


Section 11.2    Monthly Reports. The Collateral Agent shall prepare the Monthly
Report
in accordance with Section 8.5 and distribute funds in accordance with such
Monthly Report in accordance with Section 8.3.


Section 11.3    Collateral Administration. The Collateral Agent shall maintain a
database
of certain characteristics of the Collateral on an ongoing basis, and provide to
the Borrower, the Servicer, each Agent and the Facility Agent certain reports,
schedules and calculations, all as


USActive 49316845.949316845.10
- 111 -

--------------------------------------------------------------------------------





the Collateral Agent nor any of its affiliates, directors, officers,
shareholders, agents or employees will be liable to the Servicer, Borrower or
any other Person, except by reason of acts or omissions by the Collateral Agent
constituting bad faith, willful misfeasance, gross negligence or reckless
disregard of the Collateral Agent’s duties hereunder. The Collateral Agent shall
in no event have any liability for the actions or omissions of the Borrower, the
Servicer, the Facility Agent or any other Person, and shall have no liability
for any inaccuracy or error in any duty performed by it that results from or is
caused by inaccurate, untimely or incomplete information or data received by it
from the Borrower, the Servicer, the Facility Agent or another Person except to
the extent that such inaccuracies or errors are caused by the Collateral Agent’s
own bad faith, willful misfeasance, gross negligence or reckless disregard of
its duties hereunder. The Collateral Agent shall not be liable for failing to
perform or delay in performing its specified duties hereunder which results from
or is caused by a failure or delay on the part of the Borrower or the Servicer,
the Facility Agent or another Person in furnishing necessary, timely and
accurate information to the Collateral Agent. For purposes of monitoring changes
in ratings, the Collateral Agent shall be entitled to use and rely (in good
faith) exclusively upon a single reputable electronic financial information
reporting services (which for ratings by Standard & Poor’sS&P shall be
www.standardandpoors.com or www.ratingsdirect.com) and shall have no liability
for any inaccuracies in the information reported by, or other errors or
omissions of, any such service. It is hereby expressly agreed that Bloomberg
Financial Markets is one such reputable service.


(m)
The Collateral Agent shall be under no obligation to exercise or honor any

of the rights or powers vested in it by this Agreement at the request or
direction of the Facility Agent (or any other Person authorized or permitted to
direct the Collateral Agent hereunder) pursuant to this Agreement, unless the
Facility Agent (or such other Person) shall have offered the Collateral Agent
security or indemnity reasonably acceptable to the Collateral Agent against
costs, expenses and liabilities (including any legal fees) that might reasonably
be incurred by it in compliance with such request or direction.


(n)
In no event shall the Collateral Agent be liable for any failure or delay in

the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Agent as contemplated by this Agreement.


Section 11.9    Tax Reports.    The Collateral Agent shall not be responsible
for the
preparation or filing of any reports or returns relating to federal, state or
local income taxes with respect to this Agreement, other than in respect of the
Collateral Agent’s compensation or for reimbursement of expenses.


Section 11.10 Merger or Consolidation. Any Person (i) into which the Collateral
Agent
may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Agent shall be a party, or (iii) that may
succeed to the properties and assets of the Collateral Agent substantially as a
whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Agent hereunder, shall
be




USActive 49316845.949316845.10
- 119 -

--------------------------------------------------------------------------------







ARTICLE XIII
EVENTS OF DEFAULT




Section 13.1    Events of Default.    Each of the following shall constitute an
Event of
Default under this Agreement:


(a)
any default in the payment when due of (i) any principal of any Advance

or (ii) any other amount payable by the Borrower or the Servicer hereunder,
including any Yield on any Advance, any Undrawn Fee or any other Fee, in each
case, which default shall continue for two Business Days;


(b)
the Borrower or the Servicer shall fail to perform or observe in any

material respect any other term, covenant or agreement contained in this
Agreement, or any other Transaction Document (without giving effect to any
“material”, “Material Adverse Effect” or other similar qualification to such
term, covenant or agreement) on its part to be performed or observed and, except
in the case of the covenants and agreements contained in Section 10.7, Section
10.9, Section 10.11 and Section 10.16 as to each of which no grace period shall
apply, any such failure shall remain unremedied for thirty (30) days after the
earlier to occur of (i) the date on which a Responsible Officer of the Borrower
or the Servicer acquires actual knowledge thereof and (ii) the date on which
written notice of such failure requiring the same to be remedied shall have been
given by the Facility Agent to the Borrower or the Servicer;


(c)
any representation or warranty of the Borrower or the Servicer made or

deemed to have been made hereunder or in any other Transaction Document or any
other writing or certificate furnished by or on behalf of the Borrower or the
Servicer to the Facility Agent, any Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document (including any
Monthly Report) shall prove to have been false or incorrect in any material
respect when made or deemed to have been made and the same continues unremedied
for a period of thirty (30) days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Servicer, and (ii) the date on which a Responsible Officer of the Borrower or
the Servicer acquires knowledge thereof; provided, that no breach shall be
deemed to occur hereunder in respect of any representation or warranty relating
to the “eligibility” of any Collateral Obligation if the Borrower complies with
its obligations in Section 7.11 with respect to such Collateral Obligation;


(d)
an Insolvency Event shall have occurred and be continuing with respect to

either the Borrower, the Servicer or the Equityholder;


(e)
other than as a result of a Specified Borrowing Base Breach, the aggregate

principal amount of all Advances outstanding hereunder exceeds the Borrowing
Base, calculated in accordance with Section 1.2(h), and such condition continues
unremedied for three (3) consecutive Business Days;


USActive 49316845.949316845.10
- 123 -

--------------------------------------------------------------------------------




(f)
the Internal Revenue Service shall file notice of a Lien pursuant to Section

6323 of the Code with regard to any of the assets of the Borrower, or the
Pension Benefit Guaranty Corporation shall file notice of a Lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borroweran ERISA
Event occurs that, alone or together with all other ERISA Events that have
occurred, would reasonably be expected to have a Material Adverse Effect;


(g)
(i) any Transaction Document or any Lien granted thereunder shall (except

in accordance with its terms), in whole or in material part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower; or (ii) the Borrower or the Servicer or any other
Person shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document; or (iii)
any security interest securing any Obligation shall, in whole or in part, cease
to be a perfected first priority security interest (except, as to priority, for
Permitted Liens), except as permitted in accordance with Section 12.3;


(h)
a Servicer Default shall have occurred and be continuing past any

applicable notice or cure period provided in the definition thereof;


(i)
failure of the Borrower to make any payment when due (after giving effect

to any related grace period) under one or more agreements for borrowed money to
which it is a party in an aggregate amount in excess of $250,000, individually
or in the aggregate; or the occurrence of any event or condition that gives rise
to a right of acceleration with respect to such recourse debt in excess of
$250,000;


(j)a Change of Control shall have occurred without the consent of the Facility
Agent;
(k)the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act;


(l)
failure on the part of the Borrower, the Equityholder or the Servicer to (i)

make any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Principal Collections and Interest Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents) required by the terms of any Transaction Document in accordance with
Section 7.3(b) and Section 10.10 or (ii) otherwise observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral;


(m)
[reserved];



(n)
the Borrower makes any assignment or attempted assignment of its

respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of the Required
Lenders, which consent may be withheld in the exercise of their respective sole
and absolute discretion;
 


USActive 49316845.949316845.10
- 124 -

--------------------------------------------------------------------------------





make an assignment or sell a participation in any Advance to any Equityholder or
any Affiliate of any Equityholder. Each Lender shall endorse the Notes to
reflect any assignments made pursuant to this Article XV or otherwise.


Section 15.5    Registration; Registration of Transfer and
Exchange.    (a)    The Facility
Agent, acting solely for this purpose as agent for the Borrower (and, in such
capacity, the “Loan Registrar”), shall maintain a register for the recordation
of the name and address of each Lender (including any assignees), and the
principal amounts (and stated interest) owing to such Lender pursuant to the
terms hereof from time to time (the “Loan Register”). The entries in the Loan
Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Facility Agent, each Agent and each Lender shall treat
each Person whose name is recorded in the Loan Register pursuant to the terms
hereof as a Lender hereunder. The Loan Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.


(b)
Each Person who has or who acquired an interest in a Note shall be

deemed by such acquisition to have agreed to be bound by the provisions of this
Section 15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 15.4) (or its agent or nominee) of all
or a portion of the Advances. The Loan Registrar shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Loan Registrar either (i) an Opinion of Counsel that the
transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (ii) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 15.5 and the restrictions
noted on the face of such Note.


(c)
At the option of the holder thereof, a Note may be exchanged for one or

more new Notes of any authorized denominations and of a like class and aggregate
principal amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Loan Registrar) the new Note which the holder making the exchange is entitled to
receive at the Loan Registrar’s office, located at DB Services Americas Inc.,
5022 Gate Parkway, Suite 200, Jacksonville, Florida, 32256, Attention: Transfer
Unit.


(d)
Upon surrender for registration of transfer of any Note at an office or

agency of the Borrower, the Borrower shall execute and deliver (through the Loan
Registrar), in the name of the designated transferee or transferees, one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount.


(e)
All Notes issued upon any registration of transfer or exchange of any Note

in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.


USActive 49316845.949316845.10
- 134 -

--------------------------------------------------------------------------------




(f)
Every Note presented or surrendered for registration of transfer or for

exchange shall (if so required by the Borrower or the Loan Registrar) be fully
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Loan Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.


(g)
No service charge shall be made for any registration of transfer or

exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient to cover any taxTax or other governmental charge that
may be imposed in connection with any registration of transfer of exchange of a
Note.


(h) The holders of the Notes shall be bound by the terms and conditions of this
Agreement.


Section 15.6    Mutilated, Destroyed, Lost and Stolen Notes. (a) If any
mutilated Note is
surrendered to the Loan Registrar, the Borrower shall execute and deliver
(through the Loan Registrar) in exchange therefor a new Note of like class and
tenor and principal amount and bearing a number not contemporaneously
outstanding.


(b)
If there shall be delivered to the Borrower and the Loan Registrar prior to

the payment of the Notes (i) evidence to their satisfaction of the destruction,
loss or theft of any Note and (ii) such security or indemnity as may be required
by them to save each of them and any agent of either of them harmless, then, in
the absence of notice to the Borrower or the Loan Registrar that such Note has
been acquired by a bona fide Lender, the Borrower shall execute and deliver
(through the Loan Registrar), in lieu of any such destroyed, lost or stolen
Note, a new Note of like class, tenor and principal amount and bearing a number
not contemporaneously outstanding.


(c)
Upon the issuance of any new Note under this Section 15.6, the Borrower

may require the payment from the transferor holder of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses connected therewith.


(d)
Every new Note issued pursuant to this Section 15.6 and in accordance

with the provisions of this Agreement, in lieu of any destroyed, lost or stolen
Note shall constitute an original additional contractual obligation of the
Borrower, whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.


(e)
The provisions of this Section 15.6 are exclusive and shall preclude (to the

extent lawful) all other rights and remedies with respect to the replacement or
payment of a mutilated, destroyed, lost or stolen Note.


Section 15.7    Persons Deemed Owners. The Borrower, the Servicer, the Facility
Agent,
the Collateral Agent and any agent for any of the foregoing may treat the holder
of any Note as reflected in the Loan Register as the owner of such Note for all
purposes whatsoever, whether or


USActive 49316845.949316845.10
- 135 -

--------------------------------------------------------------------------------




not such Note may be overdue, and none of Borrower, the Servicer, the Facility
Agent, the Collateral Agent and any such agent shall be affected by notice to
the contrary.


Section 15.8    Cancellation. All Notes surrendered for payment or registration
of transfer
or exchange shall be promptly canceled. The Borrower shall promptly cancel and
deliver to the Loan Registrar any Notes previously authenticated and delivered
hereunder which the Borrower may have acquired in any manner whatsoever, and all
Notes so delivered shall be promptly canceled by the Borrower. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 15.8, except as expressly permitted by this Agreement.


Section 15.9    Participations; Pledge.    (a)    At any time and from time to
time, each
Lender may, in accordance with Applicable Law, grant participations in all or a
portion of its Note and/or its interest in the Advances and other payments due
to it under this Agreement to any Person (each, a “Participant”). Each Lender
hereby acknowledges and agrees that (A) any such participation will not alter or
affect such Lender’s direct obligations hereunder, and (B) none of the Borrower,
the Servicer, the Facility Agent, any Agent, any Lender, the Collateral Agent
nor the Servicer shall have any obligation to have any communication or
relationship with any Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Section
4.3    and Section 5.1 (subject to the requirements and limitations therein,
including the requirements under Section 4.3(f) (it being understood that the
documentation required under Section 4.3(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Article XV; provided that
such Participant (A) agrees to be subject to the provisions of Section 17.16 as
if it were an assignee under this Article XV; and (B) shall not be entitled to
receive any greater payment under Section 4.3 or Section 5.1, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent that such entitlement to receive a greater payment
results from a change in any Applicable Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 17.16(b)
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 17.1 as though it
were a Lender.


(b)
Notwithstanding anything in Section 15.9(a) to the contrary, each Lender

may pledge its interest in the Advances and the Notes to any Federal Reserve
Bank as collateral in accordance with Applicable Law without the prior written
consent of any Person.


(c)
Each Lender that sells a participation shall, acting solely for this purpose

as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under the Transaction Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any obligations under any Transaction Document) except
to the extent that such disclosure is necessary to establish that such
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations and Section 1.163-5(b) of the proposed United States
Treasury Regulations. The entries in the Participant Register shall be




USActive 49316845.949316845.10
- 136 -

--------------------------------------------------------------------------------





expenses of litigation. This Section 16.1 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.


Section 16.2    Servicer Indemnity.    Without limiting any other rights which
any such
Person may have hereunder or under Applicable Law, the Servicer agrees to
indemnify the Indemnified Parties forthwith on demand, from and against any and
all Indemnified Amounts incurred by such Indemnified Party by reason of any acts
or omissions of the Servicer in its capacity as Servicer and related to any
Transaction Document, the transactions contemplated thereby or any certificate
or other written material delivered by the Servicer pursuant hereto or thereto,
excluding, however, Indemnified Amounts payable to an Indemnified Party (a) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence, fraud, bad faith, criminal conduct, reckless disregard or
willful misconduct on the part of any Indemnified Party and (b) resulting from
the performance of the Collateral Obligations.


If the Servicer has made any indemnity payments to any Indemnified Party
pursuant to this Section 16.2 and such Indemnified Party thereafter collects any
of such amounts from others, such Indemnified Party will as promptly as possible
repay such amounts collected to the Servicer.


Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation.


Section 16.3    Contribution. (a) If for any reason (other than the exclusions
set forth in
the first paragraph of Section 16.1) the indemnification provided above in
Section 16.1 is unavailable to an Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Borrower agrees to contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party, on the one hand,
and the Borrower and its Affiliates, on the other hand, but also the relative
fault of such Indemnified Party, on the one hand, and the Borrower and its
Affiliates, on the other hand, as well as any other relevant equitable
considerations.


(b) If for any reason (other than the exclusions set forth in the first
paragraph
of Section 16.2) the indemnification provided above in Section 16.2 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Servicer agrees to contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party, on the one hand, and the Servicer
and its Affiliates, on the other hand, but also the relative fault of such
Indemnified Party, on the one hand, and the Servicer and its Affiliates, on the
other hand, as well as any other relevant equitable considerations.


Section 16.4    Risk Retention Indemnity. Each of the Equityholder, the Servicer
and the
Borrower agrees to indemnify, jointly and severally, the Facility Agent, the
Lenders and each of their respective assigns and officers, directors, members,
managers, employees and agents thereof (collectively, the “Retention Indemnified
Parties”), forthwith on demand, from and against any


USActive 49316845.949316845.10
- 138 -

--------------------------------------------------------------------------------




and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable invoiced attorneys’ fees and disbursements awarded against,
incurred by or asserted against such Retention Indemnified Party (“Retention
Indemnified Amounts”) arising out of or as a result of: (i) any representation
or warranty made or deemed made by any of the Equityholder, the Servicer or the
Borrower or any of their respective officers under or in connection with Section
10.24 of this Agreement, which shall have been false, incorrect or misleading in
any material respect when made or deemed made or delivered or (ii) the failure
by any of the Equityholder, the Servicer or the Borrower to comply with any
term, provision or covenant or undertaking contained in Section 10.24 of this
Agreement. Notwithstanding anything herein to the contrary, the Equityholder
shall not be responsible for the payment of any Retention Indemnified Amounts if
(i) the Equityholder divests its interest in the Borrower as the sole result of
a determination by the Securities and Exchange Commission (the “SEC”) to change
the SEC’s interpretation or the terms of any assent the SEC may have granted
regarding the Equityholder’s interest in the Borrower which the Equityholder, in
its reasonable discretion, certifies to the Facility Agent and each Lender to be
materially adverse to it; or (ii) a court of competent jurisdiction determines
that the Retention Indemnified Amounts resulted from the negligence, bad faith
or willful misconduct on the part of any Retention Indemnified Party.


ARTICLE XVII


MISCELLANEOUS




Section 17.1    No Waiver; Remedies. No failure on the part of any Lender, the
Facility
Agent, the Collateral Agent, the Collateral Custodian, any Agent, any
Indemnified Party or any Affected Person to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by any of them of any right,
power or remedy hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Lender is hereby authorized by the Borrower during the
existence of an Event of Default, to the fullest extent permitted by law, to set
off and apply any and all deposits relating to the Borrower or the transactions
contemplated hereby (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by it to or for the
credit or the account of the Borrower to the amounts owed by the Borrower under
this Agreement, to the Facility Agent, the Collateral Agent, the Collateral
Custodian, any Agent, any Affected Person, any Indemnified Party or any Lender
or their respective successors and assigns. Without limiting the foregoing, each
Lender is hereby authorized by the Servicer during the existence of an Event of
Default, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by it to or for the credit or
the account of the Servicer to the amounts owed by the Servicer under this
Agreement, to the Facility Agent, the Collateral Agent, the Collateral
Custodian, any Affected Person, any Indemnified Party, any Agent or any Lender
or their respective successors and assigns.




USActive 49316845.949316845.10
- 139 -

--------------------------------------------------------------------------------





Section 17.15 Non-Confidentiality of Tax Treatment. All parties hereto agree
that each
of them and each of their employees, representatives, and other agents may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of Treasury Regulation Section 1.6011-4; provided that with respect
to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, the provisions of this Section 17.15 shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.


Section 17.16    Replacement of Lenders.


(a)    If any Lender requests compensation under Section 5.1, or requires the

Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
Official Body for the account of any Lender pursuant to Section 4.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking the Obligations or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.3
or Section 5.1, as the case may be, in the future, and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.; provided, that such reasonable costs and
expenses cannot exceed the amounts required as compensation under Section 5.1 or
that the Borrower is or will be required to pay on account of Indemnified Taxes
or additional amounts pursuant to Section 4.3.


(b) At any time there is more than one Lender, the Borrower shall be
permitted, at its sole expense and effort, to replace any Lender, except (i) the
Facility Agent (unless the Facility Agent is the subject of a Bail-In Action) or
(ii) any Lender which is administered by the Facility Agent or an Affiliate of
the Facility Agent (unless such Lender is the subject of a Bail-In Action), that
(a) requests reimbursement, payment or compensation for any amounts owing
pursuant to Section 4.3 or Section 5.1 or (b) has received a written notice from
the Borrower of an impending change in law that would entitle such Lender to
payment of additional amounts pursuant to Section 4.3 or Section 5.1, unless
such Lender designates a different lending office before such change in law
becomes effective pursuant to Section 17.16(a) and such alternate lending office
obviates the need for the Borrower to make payments of additional amounts
pursuant to Section 4.3 or Section 5.1 or (c) has not consented to any proposed
amendment, supplement, modification, consent or waiver, each pursuant to Section
17.2, (d) defaults in its obligation to make Advances hereunder or (e) is the
subject of a Bail-In Action; provided, that (i) nothing herein shall relieve a
Lender from any liability it might have to the Borrower or to the other Lenders
for its failure to make any Advance, (ii) the replacement financial institution
shall purchase, at par, all Advances and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iii) during the


USActive 49316845.949316845.10
- 146 -

--------------------------------------------------------------------------------




Revolving Period, the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Facility Agent so long as the
Facility Agent is not the subject of a Bail-In Action, (iv) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 15.5, (v) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) for Increased Costs or Taxes,
as the case may be, otherwise required to be paid hereunder, (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Facility Agent or any other Lender shall have against the replaced Lender,
(vii) if such replacement is being effected as a result of a Lender requesting
compensation pursuant to Section 4.3 or Section 5.1, such replacement, if
effected, will result in a reduction in such compensation or payment thereafter
and (viii) such replacement is not the subject of a Bail-In Action.
Notwithstanding anything contained to the contrary in this Agreement, no Lender
removed or replaced under the provisions hereof shall have any right to receive
any amounts set forth in Section 2.5(b) in connection with such removal or
replacement. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


Section 17.17 Consent to Jurisdiction. Each party hereto hereby irrevocably
submits to
the non-exclusive jurisdiction of any New York State or Federal court sitting in
New York City in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


Section 17.18 Option to Acquire Rating. Each party hereto hereby acknowledges
and
agrees that the Facility Agent (on behalf and at the expense of the Lenders)
may, at any time and in its sole discretion, obtain a public rating for this
loan facility. The Borrower and the Servicer hereby agree (at the sole expense
of the Lenders) to use commercially reasonable efforts, at the request of the
Facility Agent, to cooperate with the acquisition and maintenance of any such
rating.


Section 17.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)
the application of any Write-Down and Conversion Powers by an EEA

Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and






USActive 49316845.949316845.10
- 147 -

--------------------------------------------------------------------------------





(vii)
The Facility Agent may direct the Collateral Custodian to take any

such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Facility Agent; provided that the Collateral Custodian
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the reasonable determination of the Collateral Custodian, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Custodian requests the
consent of the Facility Agent and the Collateral Custodian does not receive a
consent (either positive or negative) from the Facility Agent within ten (10)
Business Days of its receipt of such request, then the Facility Agent shall be
deemed to have declined to consent to the relevant action.


(viii)
The Collateral Custodian shall not be liable for any action taken,

suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Facility Agent in the
absence of its own bad faith, fraud, gross negligence, willful misconduct or
reckless disregard. The Collateral Custodian shall not be deemed to have notice
or knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Custodian has actual knowledge of such
matter or written notice thereof is received by the Collateral Custodian.


Section 18.3    Delivery of Collateral Obligation Files. (a) The Servicer (on
behalf of the
Borrower) shall deliver, on or prior to the applicable Funding Date (but no more
than five (5) Business Days after such Funding Date, except as set forth in
accordance with Section 10.2210.21) the Collateral Obligation Files for each
Collateral Obligation listed on the Schedule of Collateral Obligations attached
to the related Asset Approval Request. In connection with each delivery of a
Collateral Obligation File to the Collateral Custodian, the Servicer shall
represent and warrant that the Collateral Obligation Files delivered to the
Collateral Custodian include all of the documents listed in the related Document
Checklist and all of such documents and the information contained in the
Schedule of Collateral Obligations are complete in all material respects
pursuant to a certification in the form of Exhibit H executed by an Executive
Officer of the Servicer.


(b)
From time to time, the Servicer, promptly following receipt, shall forward

to the Collateral Custodian (as identified on an accompanying Schedule of
Collateral Obligations supplement) additional documents evidencing any
assumption, modification, consolidation or extension of a Collateral Obligation,
and upon receipt of any such other documents, the Collateral Custodian shall
hold such other documents as the Servicer shall deliver in writing from time to
time.


(c)
With respect to any documents comprising the Collateral Obligation File

that have been delivered or are being delivered to recording offices for
recording and have not


USActive 49316845.949316845.10
- 150 -

--------------------------------------------------------------------------------




been returned to the Borrower or the Servicer in time to permit their delivery
hereunder at the time required, in lieu of delivering such original documents,
the Borrower or the Servicer shall indicate such on a Schedule of Collateral
Obligations supplement and deliver to the Collateral Custodian a true copy
thereof. The Borrower or the Servicer shall deliver such original documents to
the Collateral Custodian promptly when they are received.


Section 18.4    Collateral Obligation File Certification. (a) On or prior to
each Funding
Date, the Servicer shall provide a Schedule of Collateral Obligations and
related Document Checklist dated as of such Funding Date to the Collateral
Custodian, the Collateral Agent, each Agent and the Facility Agent (such
information contained in the Schedule of Collateral Obligations shall also be
delivered in Microsoft Excel format or another format reasonably acceptable to
the Collateral Custodian) with respect to the Collateral Obligations to be
delivered to the Collateral Agent on such Funding Date.


(b)
In connection with (and as part of) each Monthly Report, with respect to

the Collateral Obligation Files delivered at least three (3) Business Days’
prior to the related Reporting Date, the Collateral Custodian shall prepare a
report (to be included as a part of each Monthly Report) in respect of each of
the Collateral Obligations, to the effect that, as to each Collateral Obligation
listed on the Schedule of Collateral Obligations attached to the related Advance
Request or Reinvestment Request, based on the Collateral Custodian’s examination
of the Collateral Obligation File for each Collateral Obligation and the related
Document Checklist, except for variances from the documents identified in the
Document Checklist with respect to the related Collateral Obligation Files, (i)
all documents required to be delivered in respect of such Collateral Obligations
pursuant to the Document Checklist have been delivered and are in the possession
of the Collateral Custodian as part of the Collateral Obligation File for such
Collateral Obligation (other than those released pursuant to Section 18.5), and
(ii) all such documents have been reviewed by the Collateral Custodian and
appear on their face to be regular and to relate to such Collateral Obligation.
The Collateral Custodian shall also maintain records of the total number of
Collateral Obligation Files that do not have the documents provided on the
Document Checklist and will include such total in each Monthly Report.


(c)
Notwithstanding any language to the contrary herein, the Collateral

Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibilitycollectability, insurability, effectiveness or
suitability of any such Collateral Obligation.


Section 18.5    Release of Collateral Obligation Files. (a) Upon satisfaction of
any of the
conditions set forth in Section 12.3, the Servicer will provide an Officer’s
Certificate to such effect to the Collateral Custodian (with a copy to the
Collateral Agent) and shall request in writing delivery to it of the Collateral
Obligation File and a copy thereof shall be sent concurrently by the Servicer to
each Agent and the Facility Agent. Upon receipt of such certification and
request, unless it receives notice to the contrary from the Facility Agent, any
Agent, the Collateral Custodian shall within three days release the related
Collateral Obligation






USActive 49316845.949316845.10
- 151 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.


OCSI SENIOR FUNDING LTD., as Borrower




By:
___________________________________

Name:
Title:




USActive 49316845.949316845.10
S-1

--------------------------------------------------------------------------------





ANNEX A
OCSI SENIOR FUNDING LTD.,
as Borrower


1301 Avenue of the Americas, 34th Floor New York, New York 10019
Attention: Matt Stewart Telephone: 212-284-7856
Email: mstewart@oaktreecapital.com With a copy to:
333 South Grand Avenue, 28th Floor Los Angeles, California 90071 Attention: Mary
Gallegly Telephone: 213-356-3521
Email: mgallegly@oaktreecapital.com


OAKTREE STRATEGIC INCOME CORPORATION,
as Servicer


1301 Avenue of the Americas, 34th Floor New York, New York 10019
Attention: Matt Stewart Telephone: 212-284-7856
Email: mstewart@oaktreecapital.com With a copy to:
333 South Grand Avenue, 28th Floor Los Angeles, California 90071 Attention: Mary
Gallegly Telephone: 213-356-3521
Email: mgallegly@oaktreecapital.com


OAKTREE STRATEGIC INCOME CORPORATION,
as Equityholder


1301 Avenue of the Americas, 34th Floor New York, New York 10019
Attention: Matt Stewart Telephone: 212-284-7856
Email: mstewart@oaktreecapital.com With a copy to:




USActive 49316845.949316845.10
A-1

--------------------------------------------------------------------------------





Annex B




Lender    Commitment


Deutsche Bank AG, New York Branch    (a) Prior to the Pricing Date, $250,000,000
and (b) on and after the Pricing Date with the consent of the Facility Agent (in
its sole discretion), $300,000,000


USActive 49316845.949316845.10
B-1